    3:20-cr-00375-MCRI        Date Filed 07/02/20       Entry Number 16-1        Page 1 of 61




                                AFFIDAVIT IN SUPPORT OF
                         APPLICATIONS UNDER RULE 41 FOR
                                   SEARCH WARRANTS
       I, Special Agent Christian Louis Cavaliere, first being duly sworn, hereby depose and

state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the search and seizure of items enumerated

in Attachment B which are to be found at the addresses/locations listed in Attachment A.

       2.      I am a Special Agent with the Drug Enforcement Administration (DEA), United

States Department of Justice, and I have served in that capacity since March 2019. I am currently

assigned to the Provisional Task Force Group with the Columbia Division of the DEA in

Columbia, South Carolina.      As a Special Agent of the DEA, I am authorized to conduct

investigations and make arrests for violations of Title 18 and Title 21 of the United States Code. I

have participated as a Co-Case Agent and Investigative Agent in multiple narcotics investigations

which have utilized many enhanced investigative techniques such as Title III wire intercepts,

search warrants, and forensic examinations of varying electronic devices. I have been the Affiant

for numerous search warrant applications. As an Investigative Agent, I have received advanced

specialty training in areas including the interception of telephone communications, fundamentals

of telecommunications, electronic forensics, data analysis, cellular analysis, as well as having

received extensive training in advanced Narcotics investigations.

       3.      Through my training, education, and experience, I have become familiar generally

with the manner in which illegal drugs are imported and distributed, the method of payment for

such drugs, and the efforts of persons involved in such activity to avoid detection by law




                                                 1
   3:20-cr-00375-MCRI           Date Filed 07/02/20      Entry Number 16-1         Page 2 of 61




enforcement. Additionally, I have received training, both formal and informal, in the operation of

drug trafficking, money laundering, and wiretap investigations.

       4.       Based on my training, experience, and participation in narcotics investigations, I

know that:

       a. Drug traffickers and members of criminal enterprises often hold assets in nominee

             names to conceal any connection between any such asset and themselves, attempting

             in this way to avoid detection of their illegal activities by law enforcement agencies.

       b. Although their assets are held in nominee names, drug traffickers use and enjoy them,

             exercising ultimate dominion and control over such assets.

       c. Drug traffickers must maintain at ready access, large amounts of cash in order to

             maintain and finance their ongoing drug business.

       d. Because drug trafficking on the scale revealed in this investigation is frequently a

             continuing activity which spans many years, because the traffickers' inventory of

             controlled substances fluctuates depending on availability and demand, and because

             drug traffickers commonly front drugs, or provide them on consignment, to their

             customers, the traffickers often maintain books, receipts, notes, ledgers or some other

             type of records reflecting such transactions. Drug traffickers and members of criminal

             enterprises must keep their records in some secure, yet readily accessible, place where

             they can be used and maintained, such as in homes, offices, places of business,

             automobiles, safes, or safe deposit boxes. Drug traffickers and members of criminal

             enterprises must keep these records of their illegal activities beyond the time during

             which controlled substances are actually in their possession, so that they can maintain

             contact with their criminal associates for future drug transactions, and so that they can



                                                   2
3:20-cr-00375-MCRI      Date Filed 07/02/20       Entry Number 16-1         Page 3 of 61




     keep records of prior transactions for which they might be owed or owe inventory or

     money.

  e. Drug traffickers and members of criminal enterprises commonly hide controlled

     substances, drug proceeds, and records of their drug transactions in secure locations,

     such as those mentioned in paragraph (d) above, as well as in offices or places of

     business, garages, or storage buildings. Similarly, the traffickers and members of

     criminal enterprises have ready access to these items, and attempt to conceal them from

     law enforcement agencies.

  f. Drug traffickers and members of criminal enterprises conceal controlled substances,

     currency, financial instruments, documents relating to financial transactions, precious

     metals, jewelry, other items of value, and proceeds of drug transactions, all of which

     constitute evidence of drug trafficking activities Additionally, such items constitute

     evidence of transactions establishing the generation, transfer, concealment, and

     expenditure of large sums of money made from trafficking in controlled substances.

     Like the items mentioned in paragraph (d) above, traffickers maintain these items in

     secure, yet convenient, locations, such as their homes, offices, and places of business,

     garages, storage buildings, automobiles, and safe deposit boxes.

  g. Drug traffickers and members of criminal enterprises commonly maintain addresses or

     telephone numbers in cellular telephones, books, or papers which reflect names,

     addresses, and telephone numbers for their drug trafficking and money laundering

     associates. These items are sometimes in code.

  h. Drug traffickers and members of criminal enterprises frequently have photographs and

     video recordings of themselves, their associates, their property, firearms, and controlled



                                           3
3:20-cr-00375-MCRI       Date Filed 07/02/20        Entry Number 16-1         Page 4 of 61




     substances, which are usually maintained in their homes, offices and places of business.

     Such photographs and video recordings constitute evidence of their drug trafficking,

     establishing their connections with items of property with each other, and with drugs

     and firearms.

  i. Drug traffickers and members of criminal enterprises involved in importation or

     transportation of controlled substances from source cities generally possess

     documentation, such as telephone records, correspondence, shipyard receipts, wire

     transfers, airline ticket receipts, and the like, which pertain to the acquisition,

     transportation, shipment, or receipt of, or payment for, controlled substances, which is

     evidence of the traffickers' participation in the illegal drug scheme.

  j. Drug traffickers and members of criminal enterprises often maintain some record of

     the movement of money, whether it is accomplished by wire or interbank transfer or

     by a person acting as a courier. Such records, even though they may be in code, are

     evidence of the traffickers' illegal activities.

  k. Drug traffickers and members of criminal enterprises often use false or fictitious names

     or corporations or other business entities to launder their drug proceeds and to send

     shipments of cash or controlled substances through the mail or other delivery services.

     Traffickers or their Agents sometimes use banks to launder the proceeds from their

     illegal activities. Funds are frequently transferred between banks and various accounts

     to conceal their sources and origins. It is also common for them to conduct transactions

     in amounts such that they avoid the necessity of filing currency transaction reports.

     Documents or records of any kind reflecting any connection with any such entity or

     transaction constitute evidence of the trafficker's participation in the illegal scheme.



                                             4
   3:20-cr-00375-MCRI          Date Filed 07/02/20       Entry Number 16-1        Page 5 of 61




       l. Drug traffickers and members of criminal enterprises frequently utilize a continuing

            pattern of activities to launder and conceal drug-generated proceeds and assets, which

            lasts over a period of years. Drug traffickers use these patterns or schemes to create

            the appearance of legitimate income so that they can eventually convert the proceeds

            or assets to themselves or to a nominee under their control. In this way, the traffickers

            and members of criminal enterprises can enjoy and use their properties while

            attempting to conceal their illegal activities, which generated the proceeds or assets.

       m. Courts have recognized that unexplained wealth is probative evidence of crimes

            motivated by greed, which includes trafficking in controlled substances and illegal

            schemes to conceal drug-generated proceeds.

       n. Drug traffickers and members of criminal enterprises who deal in illegal controlled

            substances often use cellular telephones to maintain contact with and receive messages

            from their customers and suppliers to further drug distribution activity.

       o. Drug traffickers and members of criminal enterprises often possess and maintain

            firearms, ammunition, and bulletproof vests in their homes to protect their drugs and

            illegal proceeds. The firearms and ammunition are used in violation of Title 18, United

            States Code, Section 924(c) and are considered tools of the drug trade.

       p. In addition, I know from previous searches of residences of drug traffickers that they

            often have items of personal property that tend to identify the person(s) in residence,

            occupancy, control, or ownership of the premises.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other Agents, officers and witnesses. This affidavit is




                                                  5
    3:20-cr-00375-MCRI         Date Filed 07/02/20       Entry Number 16-1         Page 6 of 61




intended to show merely that there is sufficient probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.

       6.      The following paragraphs are furnished to establish probable cause in support of

the search warrants. I am familiar with this investigation through personal knowledge and through

other law enforcement officers. I have good reason to believe and do believe that all of the

information provided to me and contained herein is credible and true. I have asserted belief

statements throughout this affidavit. These belief statements are based on my training and

experience involving complex investigations into criminal enterprises to include violent street

gangs, high-level and drug traffickers.

                              PROPERTIES TO BE SEARCHED

       7.      I am seeking authority to search the following locations:

       a. Kitchen Manager’s office at 215 Oneil Court, 1 Columbia, South Carolina, 29223

            (hereinafter referred to as LEGACY CARIBBEAN BAR AND GRILL, a/k/a Mo-

            Bays) which Affiant believes is the location where Nelson ESCOBAR, a/k/a Macho

            works as a kitchen manager, and is also a location where members of the Rolling 60s

            Crips and other violent gangs use to distribute kilogram quantities of cocaine, to discuss

            gang-related information, and to plan criminal activities. Confidential source

            information, cooperating defendants, surveillance, wire intercepts and location data

            records confirm that ESCOBAR and other co-conspirators use LEGACY

            CARIBBEAN BAR AND GRILL to distribute kilogram quantities of cocaine,

            coordinate gang affiliated meetings, and launder money. Specifically, Agents believe



1
 According to publicly available credit information, both Experian and Equifax list LEGACY
CARIBBEAN BAR AND GRILL as an address for Nigel SANDIFORD and Michelle
EDWARDS, both of whom are members of the criminal enterprise described herein.
                                                  6
    3:20-cr-00375-MCRI       Date Filed 07/02/20       Entry Number 16-1       Page 7 of 61




          ESCOBAR has an office with a desk at this location where he keeps documents related

          to the drug trafficking and money laundering activities being conducted at LEGACY

          CARIBBEAN BAR AND GRILL.

      b. 200 Wildwood Lane, Lugoff, South Carolina, 29078 (hereinafter referred to as

          LEACH’S RESIDENCE), which Affiant believes is a residence of Maurice Antwain

          LEACH, a/k/a Blue. Surveillance, cell phone location data and wire intercepts confirm

          LEACH utilizes 200 Wildwood Lane to coordinate criminal activity, conduct gang-

          related telephone calls, to store and safeguard drugs and the proceeds thereof, and to

          meet with other co-conspirators to discuss their illegal dealings.

      c. 49 Dovecreek, Columbia, South Carolina, 29229 (hereinafter referred to as

          ESCOBAR’S RESIDENCE) which Affiant believes is a residence and stash location

          of Nelson ESCOBAR. According to the South Carolina Department of Motor Vehicles

          (SC DMV), ESCOBAR’s vehicles are registered to Tenese Gunter, 2 at 49 Dovecreek,

          Columbia, South Carolina, 29229. Surveillance, wire intercepts and open source

          records also confirm that 49 Dovecreek is ESCOBAR’s residence and a location where

          he stores kilogram quantities of cocaine for distribution.

      d. 101 Stoneybridge Road, Columbia, South Carolina, 29223 (hereinafter referred to as

          SIMON’S RESIDENCE) which Affiant believes is a residence and primary stash

          location of Devonte Jabar SIMON, a/k/a Ammo. Surveillance, wire intercepts, and

          open source records confirm that SIMON utilizes the residence at 101 Stoneybridge




2
 Gunter is the wife of ESCOBAR. According to the SC DMV, Gunter’s registered vehicles are a
2005 Volkswagen GTI (Plate # QSZ510) and a 2011 Chevy Malibu (Plate # PUA290). Both of
Gunter’s/ESCOBAR’S vehicles are registered to 49 Dovecreek.
                                                7
   3:20-cr-00375-MCRI             Date Filed 07/02/20    Entry Number 16-1       Page 8 of 61




            Road not only as his residence but also primarily as a stash location to conduct cocaine

            distribution transactions with co-conspirators.

       e. 4 Pinecroft Court, Columbia, South Carolina, 29229 (hereinafter referred to as

            LLOYD’S RESIDENCE) which Affiant believes to be a residence and primary stash

            location for Tommy Novack LLOYD, a/k/a T-Lloyd. Surveillance, wire intercepts,

            and open source records confirm that LLOYD utilizes the residence, 4 Pinecroft Court,

            as a stash location to conduct cocaine distribution transactions.

       f. 511 Alcott Drive, Apartment 16-A, Columbia, SC 29203 (hereinafter referred to as

            BALLARD’S RESIDENCE) which Affiant believes to be a residence and primary

            stash location for David Lanard BALLARD, a/k/a Dave. Surveillance, wire intercepts,

            and confidential human source information confirms that BALLARD utilizes the

            residence, 511 Alcott Drive, Apartment 16-A, as a stash location to manufacture and

            sell crack cocaine.

                                  BACKGROUND INFORMATION

       8.      Beginning in the summer of 2018, the Federal Bureau of Investigation’s (FBI)

Columbia Violent Gang Task Force (CVGTF), the Drug Enforcement Administration’s (DEA),

Columbia District Office (CDO), Task Force Group One (TF-1), along with the Richland County

Sheriff’s Department (RCSD), and Lexington County Sheriff’s Department (LCSD) learned

through confidential sources, interviews of cooperating defendants, controlled purchases,

consensual recorded conversations, pen register and telephone toll record analysis, recent court-

authorized Title III wiretaps, and information from local and state law enforcement that Nelson

ESCOBAR, Anthony BRITT, Maurice LEACH, Devonte SIMON, Tommy LLOYD, Christopher

MELTON, Trinette MELTON, Willie SIMMONS, Michelle EDWARDS, Nigel SANDIFORD,



                                                  8
    3:20-cr-00375-MCRI         Date Filed 07/02/20       Entry Number 16-1         Page 9 of 61




David BALLARD and numerous other co-conspirators are members of a criminal enterprise

consisting of violent gang members in the Columbia area of South Carolina. Agents learned

through the aforementioned investigative techniques that this organization’s primary source of

income is the sale of cocaine, cocaine base (a/k/a crack cocaine), and opioid pills which they deal

out of personal residences as well as a restaurant referred to as Mo-Bays (now called LEGACY

CARIBBEAN BAR AND GRILL located at 215 Oneil Court, Columbia, SC). Additionally, this

criminal enterprise uses various local businesses, to include LEGACY CARIBBEAN BAR AND

GRILL, to launder their drug trafficking proceeds and conceal their means of income.

       9.      In July of 2018, the FBI CVGTF began investigating an uptick in gang-related

violence spanning Lexington, Richland, and Kershaw counties in South Carolina. Local law

enforcement agencies informed the FBI that a series of murders, shootings, armed robberies, car

thefts, and drug trafficking operations were being committed by Crips 3 gang sets and other

affiliated gangs across county jurisdictions around Columbia. Through the investigation, efforts

coordinated with the FBI, DEA, and the RCSD identified Maurice LEACH and Anthony BRITT

as associates of a Crips set called the “Rolling 60s” and as dealers of kilogram quantities of cocaine

and crack cocaine in Columbia area. The investigation resulted in court-authorized wire

interceptions of one of BRITT’s telephones (803-904-9888, TARGET TELEPHONE 1) and one

of LEACH’s telephones (828-747-5433, TARGET TELEPHONE 2).




3
  The Crips are a nationally known street gang that originated in Los Angeles, California in the
1960s. The Crips are one of the largest and most violent street gangs in the United States, with
tens of thousands of active members. The Crips consist of a loosely connected network of
individual “sets” that often engage in open warfare with rival gangs and with one another. The
Rolling 60s Crips are one of these “sets” and have a nationwide estimated membership of between
6,000 and 8,000 gang members. The FBI estimates that there are approximately 100 active Crips
members in the Columbia area of South Carolina.
                                                  9
   3:20-cr-00375-MCRI         Date Filed 07/02/20       Entry Number 16-1        Page 10 of 61




       10.     On October 23, 2019, Senior United States District Judge Joseph F. Anderson, Jr.

authorized the interception of wire and electronic communications over 803-904-9888,

International Mobile Equipment Identity (IMEI) 358007087841543, a cellular telephone with no

subscriber, used by Anthony BRITT, (hereinafter referred to as TARGET TELEPHONE 1) and

828-747-5433, International Mobile Subscriber Identity (IMSI) 310150717824814, a cellular

telephone used by Maurice Antwain LEACH, and subscribed to Orlando Brown at 7132 Parkland

Road, Columbia, SC, (herein referred to as TARGET TELEPHONE 2). Agents simultaneously

applied to receive location data of each target telephone during the interception period.


       11.     Interceptions over these TARGET TELEPHONES commenced on October 24,

2019 and expired on November 22, 2019. As a result of the wire and electronic communications

intercepted over TARGET TELEPHONE 1 and TARGET TELEPHONE 2, Agents learned

that LEACH and BRITT are both significant cocaine suppliers operating in Columbia, SC.

Intercepted calls indicated that both LEACH and BRITT receive kilogram quantities of cocaine at

a time which they and their co-conspirators then break down into smaller quantities and/or

manufacture into crack cocaine to sell to numerous buyers, many of which are associated with

violent gangs. Furthermore, the wire intercepts allowed Agents to identify locations used by

BRITT, LEACH, and other co-conspirators that are utilized for drug trafficking activities of this

violent criminal enterprise. As a result of intelligence received from the court-authorized wire

interceptions of TARGET TELEPHONE 1 and TARGET TELEPHONE 2, a second

interception was authorized further identifying targets and locations in this investigation.


       12.     On November 21, 2019, Judge Anderson authorized the continued interception of

wire and electronic communications over TARGET TELEPHONE 2 as well as the original

interception of wire communications over 404-234-6415, a cellular telephone used by Devonte

                                                 10
   3:20-cr-00375-MCRI         Date Filed 07/02/20      Entry Number 16-1        Page 11 of 61




Jabar SIMON (herein referred to as TARGET TELEPHONE 3), 803-348-2297, a cellular

telephone utilized by Nelson ESCOBAR, (herein referred to as TARGET TELEPHONE 4), and

719-466-1507, a cellular telephone utilized by Christopher MELTON, (herein referred to as

TARGET TELEPHONE 5). Interceptions over these TARGET TELEPHONES commenced

on November 22, 2019 and expired on December 20, 2019. Agents again simultaneously applied

to receive location data of each target telephone during the interception period. As a result of the

wire and electronic communications intercepted over TARGET TELEPHONE 2, TARGET

TELEPHONE 3, TARGET TELEPHONE 4, and TARGET TELEPHONE 5, Agents learned

that BRITT, LEACH, ESCOBAR, SIMON, MELTON, LLOYD, and BALLARD are all

significant cocaine suppliers/distributors operating in Columbia. Additionally, Agents identified

and/or confirmed locations utilized by this violent criminal enterprise for its drug trafficking

operations.


       13.     During the interception periods of the court-authorized wire intercepts of all

TARGET TELEPHONES, Agents conducted numerous surveillance operations, as well as

analyzed intercepted location data of the TARGET TELEPHONES. Agents determined that

ESCOBAR, BRITT, LEACH, MELTON, SIMON, LLOYD, and BALLARD used the

aforementioned residences to store narcotics and the proceeds thereof, to package, break down

and/or manufacture narcotics, and to conduct drug transactions with their suppliers, buyers and

each other. Additionally, Agents determined that ESCOBAR is a kitchen manager at LEGACY

CARIBBEAN BAR AND GRILL and many members of the Rolling 60s Crips and their

associates use this business to package and distribute narcotics, to collect and organize drug

proceeds, and to organize gang-related illegal activities. Based on intelligence received regarding




                                                11
    3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1        Page 12 of 61




the following, Agents were able to identify the aforementioned search locations listed for

ESCOBAR, LEACH, SIMON, LLOYD and BALLARD herein this affidavit.


                                      PROBABLE CAUSE

(SOURCE INFORMATION, SEARCH WARRANTS AND INCIDENTS OF VIOLENCE)

       14.     Beginning in 2018, Agents began gathering information on ESCOBAR, BRITT,

LEACH, MELTON, SIMON, and LLOYD. Through source information, cooperating defendants,

and previous local law enforcement investigations, Agents determined that ESCOBAR, LEACH,

BRITT, MELTON, SIMON, LLOYD, BALLARD and their co-conspirators were heavily

involved in narcotics trafficking. Much of the information also indicated that these subjects were

members of violent gangs and were also involved in the possession, transport and use of firearms

to safeguard their criminal operations.


       15.     In May of 2018, Agents began working with a confidential source (hereinafter

referred to as Source 1 4) who informed Agents that LEACH is a member of the Crips who is a

close associate of BRITT. According to Source 1, LEACH and BRITT work with ESCOBAR and

another individual named Nigel SANDIFORD a/k/a Butta to deal large amounts of cocaine. In

early 2018, Source 1 observed LEACH and ESCOBAR in a club in Columbia with a quarter of a

kilogram of cocaine. Source 1 also stated that SANDIFORD is the owner of a business called Mo

-Bays (later determined to be LEGACY CARIBBEAN BAR AND GRILL).




4
  Source 1 is a former federal defendant who was charged in a drug trafficking conspiracy in a
previous FBI investigation. Source 1 agreed to cooperate for consideration on these charges.
Source 1 claims to be the former member of the Folk Nation, which is a violent gang present across
South Carolina, and as a result, Source 1 has access to a wealth of information related to violent
gangs in the area. Affiant has also been able to corroborate much of Source 1’s information, and
that information has proven to be credible.
                                               12
    3:20-cr-00375-MCRI        Date Filed 07/02/20       Entry Number 16-1        Page 13 of 61




       16.     Agents then discovered that in July of 2016, while conducting a separate

investigation into the firearms violations of Nigel SANDIFORD, the ATF, DEA and other law

enforcement Agents conducted a search warrant of Mo-Bays at 7314 Parkland Road, Columbia,

SC. 5 During the search, Agents found a 12 gauge shotgun, a .45 caliber handgun, shotgun sells,

and .45 caliber rounds in the restaurant. Additionally, an assortment of .40 caliber rounds and

.9mm rounds were found in SANDIFORD’s office. SANDIFORD had previously informed

Agents during a proffer interview that he was the owner of Mo-Bays and that he was keeping two

handguns in a safe in his office at the restaurant in addition to a shotgun that was behind a door at

the same location. SANDIFORD, who was a convicted felon, was arrested and charged federally

by the ATF for firearms violations.


       17.     On March 28, 2017, federal Agents interviewed SANDIFORD pursuant to a federal

proffer. During his interview, SANDIFORD told Agents that he had bought Mo-Bays (LEGACY

CARIBBEAN BAR AND GRILL) in 2010 and that he believed people were selling drugs in the

back parking lot of his restaurant. SANDIFORD admitted to being a former drug dealer himself

and stated that Michelle EDWARDS was an employee of his at Mo-Bays.


       18.     Agents also discovered that in May of 2013, cooperating defendant Frank

Henderson 6 identified SANDIFORD as a cocaine dealer in Columbia, SC during a proffer



5
  After SANDIFORD’s arrest, Mo-Bays moved from 7314 Parklane Road, Columbia, SC to 215
Oneil Court, Columbia, SC and changed the name from “Mo-Bays” to “LEGACY CARIBBEAN
BAR AND GRILL”. The locations are approximately a quarter of a mile apart but Agents believe
it is the same business.
6
  Frank Henderson was convicted on May 10, 2013, for use of a communication facility to facilitate
the commission of a felony. His conviction resulted from an FBI wiretap investigation, “Operation
Rivershine,” which investigated the drug trafficking activities of violent gangs in Columbia, SC.
Affiant has been able to corroborate much of Henderson’s information and it has proven to be
credible.
                                                 13
    3:20-cr-00375-MCRI       Date Filed 07/02/20      Entry Number 16-1        Page 14 of 61




interview. According to Henderson, SANDIFORD sold cocaine at a place on Parklane Road in

Columbia called Mo-Bays. Henderson stated that SANDIFORD and other employees, while on

shift working at Mo-Bays, sold narcotics to buyers who came to the restaurant. Henderson

identified LEACH as a close associate of SANDIFORD and stated that SANDIFORD sold large

quantities of narcotics.


       19.     On February 26, 2018, RCSD responded to a shooting at 1837 Barbara Drive,

Apartment 10D, Columbia, SC, where victim Josue Echevarria had been shot multiple times.

According to the victim, ESCOBAR shot him (Echevarria) multiple times with a handgun.

Echevarria further stated that ESCOBAR tried to kill him as a result of a dispute that involved

Echevarria and Echevarria’s girlfriend. Investigators later learned that Echevarria’s girlfriend,

Jessica Rivera, was the former girlfriend of one of ESCOBAR’s drug trafficking partners Jose

Angel Romero. On March 2, 2018, a search warrant was conducted by RCSD at ESCOBAR’S

RESIDENCE. Investigators recovered a shotgun, two handguns, various ammunition, $37,300 in

cash and packaging materials that, based on their size, shape, and composition, were believed to

be used for wrapping kilograms of cocaine. These packaging materials later tested positive for

cocaine residue. ESCOBAR was charged with Attempted Murder and was released on bond. The

charges were later dismissed when Echevarria, the victim of this shooting, fled and was not

available as a witness.


       20.     In November of 2018, Agents began working with a confidential source

(hereinafter referred to as Source 2 7) who informed Agents that he/she was a former member of


7
 Source 2 was arrested by the Kershaw County Sheriff’s Office (KCSO) for burglary in November
of 2018. Source 2 agreed to cooperate with Agents for consideration on these charges. Source 2
has previous arrests related to drug charges, burglary, breach of trust and larceny. Additionally,
Source 2 informed Agents that the gang had betrayed Source 2 and because of that, Source 2 no
                                               14
   3:20-cr-00375-MCRI        Date Filed 07/02/20      Entry Number 16-1        Page 15 of 61




the Rolling 60s Crips and that LEACH, Christopher MELTON a/k/a Gunner, and Willie

SIMMONS a/k/a Hurt, who are also members of this gang set, were distributing kilogram

quantities of cocaine in the Columbia area. Source 2 provided Agents a wealth of information

regarding the Rolling 60s Crips to include rank, structure, hierarchy and criminal operations.

Source 2 also identified ESCOBAR as a supplier of cocaine for LEACH and the other members

of the gang. Source 2 stated the Crips use a variety of personal residences to conduct their drug

trafficking activities. Specifically, Source 2 stated he/she had observed ESCOBAR giving LEACH

a kilogram of cocaine at 303 Ferrell Drive (LEACH’s trap house) as recently as 2018. Additionally,

Source 2 informed Agents that SIMMONS was the leader of the Rolling 60s Crips in Columbia

and he (SIMMONS) had recently issued an order to his followers to have a member of the Rolling

60s Crips killed because that member had betrayed the gang.


       21.     On October 24, 2018, narcotics investigators of RCSD executed a search warrant

at 303 Ferrell Drive, Columbia, South Carolina 8. Investigators recovered a small quantity of

heroin, a bullet-proof vest, an M-83 smoke grenade and a firearm among other evidence items.

Additionally, investigators photographed various mail, miscellaneous documents, records, and a

Bank of America debit card all bearing LEACH’s name. Investigators also discovered a Crips

Bible during the search. This document contained Crips history, rank structure, a Crips prayer and

code words to include references for murder and robberies that are used by the gang. MELTON

was seen departing this residence prior to the search warrant and was pulled over by RCSD, who




longer has any loyalty to the Rolling 60s Crips. Affiant has also been able to corroborate Source
2’s information, and that information has proven to be credible.
8
  RCSD has conducted numerous searches at this location since 2018 while investigating numerous
criminal activities. As a result of so much law enforcement activity, Agents do not believe that
LEACH and his associates are currently using this location as a stash house.
                                               15
    3:20-cr-00375-MCRI       Date Filed 07/02/20      Entry Number 16-1        Page 16 of 61




then recovered an additional firearm from MELTON. 9 Investigators arrested MELTON and

conducted a Miranda interview with him following his arrest. During that interview, MELTON

claimed ownership of the heroin and the firearms found during the search.


       22.     In December of 2018, Agents began working with a confidential source (hereinafter

referred to as Source 3 10) who informed Agents that BRITT and LEACH were dealing kilogram

quantities of cocaine that they received from ESCOBAR. Source 3 informed Agents that he/she

had received multiple ounces of cocaine at a time on numerous occasions from both BRITT and

LEACH going back as far as 2017. Source 3 stated that both BRITT and LEACH worked for

ESCOBAR by dealing his cocaine and that ESCOBAR, LEACH, and many of their associates

were members of the Rolling 60s Crips. Source 3 also stated that ESCOBAR is a part owner of

Mo-Bays (LEGACY CARIBBEAN BAR AND GRILL) and that ESCOBAR has a partner

named “Butta” (SANIDFORD) who is also involved in ESCOBAR’s drug trafficking operation.

According to Source 3, Michelle EDWARDS is the manager of LEGACY CARIBBEAN BAR

AND GRILL and is the wife of SANDIFORD. Source 3 stated that EDWARDS was laundering

ESCOBAR’s cocaine money through LEGACY CARIBBEAN BAR AND GRILL on

ESCOBAR’s behalf.



9
  MELTON was arrested and charged by RCSD for manufacturing and possession with intent to
distribute Schedule V drugs along with unlawful carrying of a firearm as a result of this incident.
10
   Source 3 was arrested by RCSD in June 2018 for trafficking crack cocaine. Source 3 agreed to
cooperate with law enforcement in order to receive consideration for these charges. Source 3 has
previous arrests related to drug charges and theft. Source 3 is currently operating as a RCSD
narcotics confidential source. Source 3 has lived in Columbia, South Carolina for many years and,
as a result of Source 3’s criminal history, Source 3 is able to interact on a personal and business
nature with other drug dealers in the area. From July 2018 to July of 2019, Source 3 conducted
controlled purchases of drug evidence and engaged in consensually recorded conversations for the
CVGTF in this investigation. Affiant has also been able to corroborate Source 3’s information,
and that information has proven to be credible.


                                                16
     3:20-cr-00375-MCRI       Date Filed 07/02/20      Entry Number 16-1        Page 17 of 61




        23.    In March of 2019, Agents interviewed cooperating defendant Corey Taylor 11 who

provided information on the drug trafficking operations of BRITT, LEACH and ESCOBAR.

According to Taylor, both ESCOBAR and BRITT provided kilogram quantities of cocaine to

LEACH. Taylor also stated that Michelle EDWARDS is the official owner of Mo-Bays

(LEGACY CARIBBEAN BAR AND GRILL) and that she allows ESCOBAR and LEACH to

use this restaurant as a meeting location for Crips-related activities. Taylor witnessed what he

believed was a Crips meeting at LEGACY CARIBBEAN BAR AND GRILL wherein

ESCOBAR appeared to provide instruction to younger members of the Rolling 60s Crips. Taylor

informed Agents that in 2013 or 2014, ESCOBAR approached Taylor while Taylor was at

LEGACY CARIBBEAN BAR AND GRILL and offered to sell Taylor cocaine. While at that

restaurant, Taylor and ESCOBAR then coordinated the future transaction of a kilogram of cocaine.

Additionally, Taylor informed Agents that ESCOBAR is violent and the he had informed Taylor

that if anyone “snitches” on him, he will “go after” that person’s family and children.


        24.    On October 1, 2019, LEACH and Levar Baker, another member of the Crips,

stabbed Antonio Priester, a suspected Bloods member, at LEGACY CARIBBEAN BAR AND

GRILL. Wire intercepts later indicated that LEACH and Baker attacked Priester because Priester

was a rival of the Crips. RCSD responded to and investigated the stabbing at LEGACY

CARIBBEAN BAR AND GRILL. While at the restaurant, investigators observed an office

adjacent to the kitchen. During the investigation, RCSD interviewed Michelle EDWARDS, the

manager of the restaurant. EDWARDS informed RCSD that ESCOBAR is a kitchen manager at



11
   On March 20, 2018, Taylor was indicted on a federal charge of possession with intent to
distribute five kilograms of cocaine. He has since pled and is cooperating pursuant to a plea
agreement. Taylor provided information to Agents, which has been proven to be truthful and
reliable, and has been corroborated to the best of the Agents’ abilities.
                                                17
   3:20-cr-00375-MCRI        Date Filed 07/02/20      Entry Number 16-1        Page 18 of 61




her restaurant. EDWARDS was later intercepted over Title III calls discussing the stabbing and

other criminal activities related to LEGACY CARIBBEAN BAR AND GRILL on multiple

occasions with LEACH. (Affiant believes based on ESCOBAR’s position as a kitchen manager,

and based upon a call later referenced in paragraph 34 below, that the office observed by RSCD

investigators is ESCOBAR’s office at LEGACY CARIBBEAN BAR AND GRILL where he

likely keeps documents related to the drug trafficking and money laundering activities taking place

at that location.)


        25.     As stated in paragraphs 11 and 12, on October 24, 2019, Agents began receiving

wire interceptions from cell phones used by the members of this violent criminal enterprise. In

addition to drug trafficking, these wire interceptions also indicated that these subjects and their

associated gang members are heavily involved in the possession, the transportation, and the use of

firearms. Agents also intercepted dozens of calls wherein one or more of these members of this

conspiracy discussed the conduct of previous gang or drug-related shootings. Several examples of

these phone calls and ensuing incidences are furnished in the following paragraphs.


        26.     On November 13 and November 14 of 2019, LEACH and Baker discussed harming

and/or killing Priester as a result of the stabbing that occurred at LEGACY CARIBBEAN BAR

AND GRILL (see paragraph 24).


        27.     On November 25, 2019, LEACH made a series of phone calls to MELTON,

SIMMONS and others describing an incident that had just taken place at Buffalo Wild Wings

restaurant (located at 10056 Two Notch Road, Columbia, SC). According to LEACH, he had




                                                18
     3:20-cr-00375-MCRI       Date Filed 07/02/20       Entry Number 16-1      Page 19 of 61




pulled a handgun on an individual he called “Quice” and ordered “Quice” to come outside to the

parking lot of the restaurant so they could “shoot the round” 12.


        28.    On November 30, 2019, Agents intercepted a phone call between MELTON and

an unknown male during which the unknown male informed MELTON that he felt threatened that

he may be robbed at his trap house 13. During the call, MELTON expressed interest in retaliating

violence against these unknown aggressors in response.


        29.    On November 3, 2019, Agents intercepted a phone call during which LEACH

informed his girlfriend, Brittney Woolford, that he owned ten guns. On November 18, 2019,

BRITT informed LLOYD that he (BRITT) had been keeping a gun in his vehicle during a drug

transaction. Likewise, on December 4, 2019, Agents intercepted a phone call between SIMON and

an unknown male during which SIMON indicated the he wanted to sell a “chopper”. SIMON then
                                                                    14
informed the unknown male that he had “four AR’s and an SK”.


        30.    On December 17, 2019, Agents intercepted a series of calls that indicated that

LEACH, SIMMONS, and a fellow gang member, James MORRIS, were meeting in LEACH’s

vehicle to conduct a drug transaction and discuss a gang-related topic. As a result of these wire

interceptions, RCSD approached LEACH’s vehicle, which was parked at My House restaurant

(located at 7205 Two Notch, Columbia, SC) and arrested LEACH, SIMMONS and MORRIS. A




12
   “Shoot the round” is a common phrase used by violent gangs that refers to a shooting between
rivals.
13
   A “trap house” is a commonly used street term that refers to a residence out of which narcotics
are stored and sold.
14
   A “chopper” is a common term used by violent gangs to refer to an assault rifle. Additionally,
Affiant believes that “AR’s” and an “SK” are also references to assault rifles.
                                                 19
     3:20-cr-00375-MCRI       Date Filed 07/02/20      Entry Number 16-1        Page 20 of 61




search of LEACH’s vehicle resulted in the seizure of approximately 25 grams of cocaine and three

handguns.


        31.    On January 3, 2020, RCSD conducted a traffic stop on MELTON because

MELTON was impeding the flow of traffic and was driving a vehicle without proper registration.

A search of the vehicle resulted in the seizure of a 9 millimeter handgun. MELTON was arrested

and charged with traffic and firearms violations.


        32.    On March 26, 2020, RCSD narcotics investigators were conducting surveillance in

vicinity of 924 Eastman Street, Columbia, SC in response to a narcotics complaint. Investigators

observed BRITT in a black BMW parked in the middle of the road briefly meeting with an

unknown person at his driver’s side door. Investigators observed that the SC license tag, which

was JVU847, was expired. BRITT then departed the area in the BMW and drove toward Interstate

20. After making a series of traffic violations, investigators coordinated a traffic stop on BRITT

on Interstate 20. Officers requested a K9 unit, which alerted outside the vehicle and then inside on

the glove box and center console. 15 Investigators subsequently located approximately $13,000 and

a black .40 caliber Glock handgun from inside the vehicle. Investigators found an additional $2,000

on BRITT’s person during the search. BRITT was arrested and charged with unlawful carry of a

weapon by a violent felon.




15
  Although no narcotics were found during the search of the vehicle, Agents believe the K9 alerted
on the outside BRITT’s vehicle and then the glove box and the center console of that vehicle
because BRITT had just previously transported a half kilogram of cocaine in that vehicle.
Additionally, proceeds of narcotics typically carry the scent of narcotics as they are frequently
counted in close proximity to the narcotics during the drug deal. As a result, there was likely
cocaine residue in the vehicle which caused the K9 to alert at that time.
                                                20
   3:20-cr-00375-MCRI         Date Filed 07/02/20      Entry Number 16-1          Page 21 of 61




       33.     On June 3, 2020, RCSD responded to a shooting that occurred in vicinity of 303

Ferrell Drive (one of LEACH’S former trap houses). At least one individual was shot during an

argument that resulted in a fight and a shooting. An anonymous caller later identified LEACH as

a shooter in this incident. RCSD’s investigation into this shooting is ongoing.


                                      PROBABLE CAUSE

                         (WIRETAP EVIDENCE AND SURVEILLANCE)

   KITCHEN MANAGER’S OFFICE AT LEGACY CARIBBEAN BAR AND GRILL,
                                a/k/a Mo-Bays
              (215 Oneil Court, Columbia, South Carolina, 29223)


       34.     On October 28, 2019, at approximately 4:10 p.m., during session number 00734,

LEACH used TARGET TELEPHONE 2 to call ESCOBAR, who used TARGET

TELEPHONE 4. During the phone call, LEACH said, “Alright I’m gonna tell them, you said

you got four?” ESCOBAR responded, “One of the bitches short though cuz.” LEACH said, “Man,

you telling me this, but you the same motherfucker that oh yeah, you can do such and such and

such.” ESCOBAR responded, “Got nothing over here.” LEACH stated, “All that shit you got in

the kitchen. All that shit, you about to go in a whole kitchen with baking soda and all kinds of

shit. Make it enough. What they said on Friday? Make it enough.” ESCOBAR replied, “I done

did that shit already, I ain’t have none that’s why I was (unintelligible audio) like that.” LEACH

responded, “Well you better go by the house. Or meet me at the house.” ESCOBAR stated, “Got

three, I’ll just send the other one from other people.” (Affiant believes that LEACH and

ESCOBAR are discussing four ounces of cocaine that ESCOBAR has at LEGACY

CARIBBEAN BAR AND GRILL. LEACH refers to the kitchen at that restaurant and states that

ESCOBAR should be able to use additives on the cocaine ounces that are short with the materials

in the LEGACY CARIBBEAN BAR AND GRILL kitchen. ESCOBAR stated he already used

                                                21
     3:20-cr-00375-MCRI       Date Filed 07/02/20       Entry Number 16-1        Page 22 of 61




the additives there at the restaurant kitchen and LEACH suggested that ESCOBAR go by

ESCOBAR’S RESIDENCE to get additives if he does not have any more at LEGACY

CARIBBEAN BAR AND GRILL so they can make the drug sale.)

        35.    On October 28, 2019, at approximately 11:04 p.m., during session number 00819,

LEACH used TARGET TELEPHONE 2 to call Michelle EDWARDS, who used telephone

number 803-466-2486. During the phone call, EDWARDS stated, “Wait a minute, getting drunk

outside of Legacy?” LEACH said, “Yeah I just inboxed you. Cuz nobody don’t know my truck,

so that’s why I text you like Auntie you up? Cuz I was fixing to be like can I get something to

eat?...So I see Dino in the car, Dino driving in the back. So I’m like, what the fuck? So I’m calling

him like bro come outside, but he ain’t picking up. Oh that’s why you ain’t picking up cuz you in

there playing (unintelligible audio) with him.” EDWARDS responded, “Cuz I just text him and

told him to put some money up that I had left on his desk. And I text him right before you called

me.” LEACH stated, “Well, Dino damn sure in there.” (Affiant believes that LEACH informed

EDWARDS about a drug deal that had occurred between Darius Mims, a/k/a Dino 16 and

ESCOBAR at LEGACY CARIBBEAN BAR AND GRILL. EDWARDS then informed LEACH

that she had left money on ESCOBAR’s desk at LEGACY CARIBBEAN BAR AND GRILL

for ESCOBAR to store for her. Based on this and the information above in paragraph 24, Agents

believe that ESCOBAR is a kitchen manager at LEGACY CARIBBEAN BAR AND GRILL

and as a result he has an office with a desk where he keeps documents related to the drug trafficking




16
   During the investigation, Agents intercepted multiple calls between Mims and ESCOBAR in
which they discussed the transaction of large quantities of cocaine. Cooperating defendants have
previously identified Mims as an associate of ESCOBAR and a cocaine dealer in the Columbia
area.
                                                 22
     3:20-cr-00375-MCRI      Date Filed 07/02/20     Entry Number 16-1        Page 23 of 61




and money laundering activities he and others are conducting at LEGACY CARIBBEAN BAR

AND GRILL.)

        36.   On November 22, 2019, at approximately 10:17 p.m., during session number

00012, on TARGET TELEPHONE 4, ESCOBAR received a call from telephone number 803-

376-7039, a number believed to be used by Mims. During the call, Mims said, “I'm outside, in the

front, like when you come out, to your uh, left. I'm in my car.” ESCOBAR replies, “Alright.”

(Affiant believes this call is a drug deal in which Mims called ESCOBAR to let ESCOBAR know

Mims was outside so ESCOBAR could bring the drugs outside to him in the parking lot. Location

data for TARGET TELEPHONE 4 on November 22, 2019, at approximately 10:15 p.m.17

showed that ESCOBAR was at LEGACY CARIBBEAN BAR AND GRILL.)

        37.   On November 23, 2019, at approximately 4:27 a.m., during session number 00015,

ESCOBAR used TARGET TELEPHONE 4 to call LEACH who used TARGET

TELEPHONE 2. During the call, ESCOBAR stated, “Yeah my heart my heart nigga. No matter

what I do or what the next nigga do for me.” LEACH responded, “Bro I promise you bro, I’m not

barking at you.” ESCOBAR stated, “Gruff at Legacy cuz. And my heart my heart, I was just

telling you bro, I ain’t barking at you neither. Like, my heart my heart. Can’t nobody touch, you

go to Legacy, can’t nobody touch you. Gruff, can’t nobody say the boss is nothing nigga.”

LEACH responded, “Yeah.” ESCOBAR stated, “Like that’s my house you dig?” LEACH stated,

“That’s Butta’s 18 spot. Like that’s your big brother. I respect.” ESCOBAR stated, “I’m there

more than home.” (Affiant believes that during this call, ESCOBAR and LEACH were discussing




17
   According to the provider, the location of ESCOBAR’s phone had a certainty factor of 1,057 m
at 10:15 p.m. However, at approximately 9:59 p.m. on the same date, ESCOBAR’s phone was
also located at LEGACY CARIBBEAN BAR AND GRILL with a certainty factor of 9m.
18
   “Butta” is Nigel SANDIFORD.
                                               23
     3:20-cr-00375-MCRI      Date Filed 07/02/20    Entry Number 16-1      Page 24 of 61




LEGACY CARIBBEAN BAR AND GRILL. When ESCOBAR stated that no one could “touch”

LEACH at LEGACY CARIBBEAN BAR AND GRILL he meant that this restaurant is a safe

haven for LEACH and his drug trafficking activities. ESCOBAR further stated that he

(ESCOBAR) was the boss and LEGACY CARIBBEAN BAR AND GRILL is ESCOBAR’S

“house” meaning the area that he controls. Lastly, when LEACH referred to LEGACY

CARIBBEAN BAR AND GRILL being “Butta’s spot”, he was indicating the SANDIFORD still

was an owner of this restaurant.)

        38.    On November 26, 2019, at approximately 5:58 p.m., during session 00095,

ESCOBAR used TARGET TELEPHONE 4 to receive a call from 803-376-7039, a phone

number believed to be used by Mims. During the call, Mims asked, “Did (unintelligible audio)

done made it to work?” ESCOBAR answered, “Yep.” Mims responded, “Alright, I’ll be up there

in a second.” Later during the call, Mims stated, “No man you know I wanted to make shit right

first. Bro I didn't want you to feel some type of way.” Later during the call, ESCOBAR stated,

“You gave me five and had three in your backpack. You was like man I don’t want to leave the

shit in the car man.” (Affiant believes that Mims and ESCOBAR were discussing a previous drug

transaction that had occurred at LEGACY CARIBBEAN BAR AND GRILL during which Mims

had brought $8,000 into the restaurant and gave ESCOBAR $5,000 because he did not want to

leave the money unattended in his vehicle). According to location data received from TARGET

TELEPHONE 4, at approximately 6:21 p.m., 19 ESCOBAR was at LEGACY CARIBBEAN

BAR AND GRILL.




19
  According to the provider, the location of ESCOBAR’S phone had a certainty factor of 14m at
6:21 p.m.
                                             24
   3:20-cr-00375-MCRI        Date Filed 07/02/20      Entry Number 16-1        Page 25 of 61




       39.     On November 28, 2019, at approximately 10:15 p.m., during session number

01896, MELTON used TARGET TELEPHONE 5 to call telephone number 803-413-6799, a

number believed to be used by Punkin Chapman. During the call, MELTON stated, “Man come

on, I just told you these people to um, leave from Mo Bays man. I told you my play done leave

from Mo Bays in ten minutes.” (Affiant believes that MELTON was informing Chapman that he

had to get to LEGACY CARIBBEAN BAR AND GRILL to make a drug sale with some

unknown buyers and they were leaving in ten minutes. MELTON informed Chapman that his

buyers were currently at LEGACY CARIBBEAN BAR AND GRILL and MELTON needed to

get to them soon in order to make the scheduled drug sale.)

       40.     On November 30, 2019 at approximately 8:29 p.m., during session number 00149,

TARGET TELEPHONE 4, ESCOBAR called 803-206-5075, a phone number used by an

unknown Hispanic male (UHM) believed to be one of ESCOBAR’S cocaine suppliers. During

the call, ESCOBAR said, “Was that something somebody else turned in?” UHM responded, “Oh,

no, no, no.” ESCOBAR said, “Because you said you ain't have no more, nigga.” UHM said, “No.

I have no more because I was going get it. Because there was one whole that was for somebody

and they didn't get it. So someone took a piece and someone took a piece and…” ESCOBAR then

said, “I was making sure it ain't shit nobody turned back. But if it was like that, you should have

just gave me my whole half back motherfucker.” UHM responded, “I know, but shit. You asked

for it, I gave it to you. I didn't deny it.” ESCOBAR says, “Stop being greedy. Next time I come

for that shit give me my half back.” UHM said, “Alright.” ESCOBAR then said, “Alright, I'm

going to move the shit now.” (Affiant believes during this call, ESCOBAR was unhappy about

the quality of a kilogram of cocaine ESCOBAR had received from the UHM. ESCOBAR then

informed UHM that he was going to “move” or sell the cocaine that he currently had.) Location



                                                25
     3:20-cr-00375-MCRI      Date Filed 07/02/20     Entry Number 16-1        Page 26 of 61




data of TARGET TELEPHONE 4 on November 30, 2019 at 8:43 p.m. 20 indicated ESCOBAR

was in the vicinity of LEGACY CARIBBEAN BAR AND GRILL.

        41.   On December 4, 2019, Agents conducted surveillance of ESCOBAR following

information received over court-authorized wire intercepts of TARGET TELEPHONE 2.

        42.    On December 4, 2019, Agents intercepted calls which indicated that ESCOBAR

was going to acquire a kilogram of cocaine from his source of supply, and then would supply

LEACH with 18 ounces of cocaine. At approximately 2:58 p.m., during session number 04694 on

TARGET TELEPHONE 2, LEACH informed ESCOBAR that he (LEACH) was “dead”. During

the same phone call, ESCOBAR informed LEACH that he was going to pick up his daughter and

then “go up there and get it.” (Based on this call and other information gathered during this

investigation, Affiant believes LEACH being “dead” meant that he (LEACH) was out of drugs.

Additionally, when ESCOBAR stated he was going to “go up there and get it,” ESCOBAR meant

that he (ESCOBAR) was going to meet his source of supply to receive more cocaine.)

        43.     At approximately 4:39 p.m., Agents observed a two-door silver Volkswagen

hatchback arrive at ESCOBAR’S RESIDENCE. A heavy-set, dark skinned female exited the

silver Volkswagen, matching the description of Tenese Gunter. At about the same time, a

champagne colored Chevy Malibu arrived at ESCOBAR’S RESIDENCE. A black male, later

identified as ESCOBAR, wearing a red shirt, and a female child exited the Malibu. The individuals

carried several grocery bags into the house at ESCOBAR’S RESIDENCE.

        44.     At approximately 5:05 p.m., Agents observed ESCOBAR, wearing a black

hooded sweatshirt, exit ESCOBAR’S RESIDENCE. After exiting the residence, ESCOBAR



20
   According to the provider, the location of ESCOBAR’S phone had a certainty factor of 1,057 m
at 8:43 p.m. However, at approximately 10:02 p.m. on the same date, ESCOBAR’s phone was
also located at LEGACY CARIBBEAN BAR AND GRILL with a certainty factor of 57m.
                                               26
   3:20-cr-00375-MCRI          Date Filed 07/02/20    Entry Number 16-1        Page 27 of 61




entered the silver Volkswagen. Soon thereafter Agents observed ESCOBAR depart ESCOBAR’S

RESIDENCE in the silver Volkswagen.

        45.     At approximately 5:46 p.m., Agents observed ESCOBAR drive to LEGACY

CARIBBEAN BAR AND GRILL. Agents observed ESCOBAR smoke a cigarette and then enter

the restaurant at that location.

        46.      At approximately 6:24 p.m., during session number 04717, on TARGET

TELEPHONE 2, LEACH made a call to ESCOBAR. During the call, ESCOBAR informed

LEACH that he was “at work.” Agents continued to observe ESCOBAR's vehicle at LEGACY

CARIBBEAN BAR AND GRILL until approximately 7:05 p.m., at which time surveillance was

terminated.

        47.     On March 13, 2020, Agents observed ESCOBAR’s champagne in color Chevy

Malibu parked at LEGACY CARIBBEAN BAR AND GRILL at approximately 10:30 p.m. On

May 28, 2020, Agents again observed ESCOBAR’s Chevy Malibu parked at LEGACY

CARIBBEAN BAR AND GRILL at approximately 9:38 p.m. Additionally, on June 3, 2020,

Agents observed a black Dodge Charger with pink trim and a South Carolina license plate of

“PQZ144”. According to SC DMV, this vehicle is registered to Keisha Nabre Pratt. According to

Source 3, Pratt is the girlfriend of Christopher TAYLOR who was observed conducting a cocaine

transaction with LEACH on April 7, 2020 (see paragraphs 62 and 63 below). According to Source

3, Pratt transports narcotics on TAYLOR’s behalf in her Dodge Charger.

        48.     According to pen register and toll data collected by the FBI, ESCOBAR continued

to stay in telephonic contact with other members of the drug trafficking organization following the

termination of the Title III wiretaps on December 20, 2019. As recently as April 8, 2020,




                                                27
     3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1        Page 28 of 61




ESCOBAR was in telephonic contact with Trinette MELTON 21. ESCOBAR was also in

telephonic contact with a phone number used by LEACH as recently as June 10, 2020.

Additionally, ESCOBAR was also in telephonic contact with Michelle EDWARDS as recently as

June 11, 2020.

        49.      Based on intelligence received through calls and other information gathered during

this investigation, Affiant believes ESCOBAR is the kitchen manager at LEGACY CARIBBEAN

BAR AND GRILL where he has an office and a desk that he utilizes on a daily basis. Information

gathered in this investigation indicates that ESCOBAR’s office (kitchen manager’s office) at

LEGACY CARIBBEAN BAR AND GRILL contains documents pertaining to the drug

trafficking activities of ESCOBAR, LEACH, MELTON and other co-conspirators. I also believe

that ESCOBAR and the members of the Rolling 60 Crips use LEGACY CARIBBEAN BAR

AND GRILL as a safe haven to coordinate numerous illegal activities, specifically their drug

trafficking operation. I also believe that there are documents such as drug ledgers, currency,

telephone bills and other information in the kitchen manager office at LEGACY CARIBBEAN

BAR AND GRILL corroborating intelligence intercepted over the court-authorized wiretaps of

TARGET TELEPHONE 2, TARGET TELEPHONE 4 and TARGET TELEPHONE 5.


                                     LEACH’S RESIDENCE
                       (200 Wildwood Lane, Lugoff, South Carolina, 29078)




21
   During the Title III investigation of this drug trafficking organization, Trinette MELTON was
intercepted on numerous occasions discussing narcotics and drug proceeds with LEACH and
Christopher MELTON. Wire interceptions and surveillance indicated that Trinette was responsible
for holding assets in her name for this drug trafficking organization. Additionally, on December
18, 2019, Trinette was intercepted on a phone call during which she informed C. MELTON that
ESCOBAR had two kilograms of cocaine available.
                                                 28
   3:20-cr-00375-MCRI         Date Filed 07/02/20    Entry Number 16-1        Page 29 of 61




       50.       On October 28, 2019, Agents conducted surveillance of LEACH in conjunction

with a phone call that occurred on that date between LEACH and Ashley Bryon FISHER (session

00662 on TARGET TELEPHONE 2). During that phone call, LEACH stated, “Just text me

what route you want to go.” FISHER stated, “We going Deon Sanders number.” LEACH then

stated, “Alright say no more.” (Affiant believes that FISHER was ordering 21 grams of cocaine

or crack cocaine from LEACH during this call). After intercepting the call, at approximately 2:30

p.m., Agents established surveillance on LEACH at LEACH’S RESIDENCE. SA Jeffery Ebert

observed a gold Chevy Tahoe parked in the back yard of the residence. As previously mentioned,

Agents observed LEACH driving this vehicle on numerous occasions throughout their

investigation.

       51.       At approximately 2:39 p.m., SA Ebert observed a white Kia arrive at LEACH’S

RESIDENCE. SA Ebert observed a black female and child exit the vehicle and enter the

residence.   While surveillance units were present at the residence, another phone call was

intercepted on TARGET TELEPHONE 2. LEACH received an incoming telephone call at

approximately 2:43 p.m. from telephone number 704-885-6092, a telephone number known to be

used by Willie SIMMONS. During the phone call, the voice of a young child was heard in the

background, as well as the voice of a female. Agents believe that the voices they heard in the

background of the call were the female and child seen by Agent Ebert at LEACH’S RESIDENCE.

       52.       At approximately 3:35 p.m., SA Ebert observed LEACH walk out of the house

wearing a white shirt and black shorts. LEACH was talking on a telephone and was smoking a

cigarette. Simultaneously, at approximately 3:35 p.m., a phone call was intercepted on TARGET

TELEPHONE 2 (session #00710). LEACH placed an outgoing phone call to telephone number

803-722-8832. During the phone conversation, LEACH is heard smoking a cigarette while



                                               29
     3:20-cr-00375-MCRI        Date Filed 07/02/20       Entry Number 16-1         Page 30 of 61




speaking to an individual on the phone. During the phone conversation, at approximately 3:57

p.m., SA Ebert observed LEACH walk back into the residence while still speaking on a telephone.

While surveillance units observed LEACH walk back into the residence, there was still a phone

conversation being intercepted over TARGET TELEPHONE 2.

        53.    At approximately 4:25 p.m., SA Ebert observed LEACH exit LEACH’S

RESIDENCE and enter the Chevy Tahoe. Soon thereafter, SA Ebert observed LEACH depart

LEACH’S RESIDENCE.

        54.     At approximately 4:49 p.m., SA Ebert observed the gold Chevy Tahoe arrive in

the Briarcliffe neighborhood. Surveillance was maintained on the Chevy Tahoe from LEACH’S

RESIDENCE to the Briarcliffe neighborhood. The Tahoe conducted a “heat run 22” around the

Briarcliffe neighborhood, before arriving at 205 Camp Creek Drive, in Elgin. At approximately

4:52 p.m., SA Ebert observed the Tahoe back into the driveway at 205 Camp Creek Drive. SA

Ebert then observed LEACH enter the residence.

        55.    On October 28, 2019, at approximately 3:20 a.m., LEACH used TARGET

TELEPHONE 2 during session 00614 to make an outgoing call to Brittney Woolford, who used

telephone number 704-901-6923. During the call, LEACH can be heard counting large sums of

money out loud to Woolford. At one point during the call, LEACH stated, “That brings the total

to 28-2, and then, (unintelligible audio) six, nine, oh yeah that’s straight, I could live with that. I

could eat like that B. Now I’m fixing to go in and wash my hands and fix me something to eat.

All in a day’s work. Whoever say crime don’t pay must have been working under the Trump

Plan.” The call ended at approximately 4:54 a.m. Location data of TARGET TELEPHONE 2 at




22
  A “heat run” is a counter-surveillance technique often used by drug traffickers to identify law
enforcement or rival drug traffickers who may be attempting to follow them.
                                                  30
     3:20-cr-00375-MCRI        Date Filed 07/02/20       Entry Number 16-1         Page 31 of 61




approximately 5:31 a.m. 23 indicated that LEACH was at LEACH’S RESIDENCE. (Affiant

believes that LEACH had gathered $28,200 of drug proceeds from drug sales in Columbia and

transported the money back to LEACH’S RESIDENCE for safe keeping.)

        56.    On November 14, 2019, at approximately 7:18 a.m., LEACH used TARGET

TELEPHONE 2 to receive a call from SIMON, who used TARGET TELEPHONE 3. During

the call, LEACH asked, “It ain't gonna be no month ain’t it?” SIMON responded, “No it shouldn’t

be, cuz once he get a call, yeah he gonna call, no it’s just. Them people been waiting and there

been other shit going on.” LEACH stated, “Yeah I figured. Shit. Like I say, my hood people, you

know, gonna handle my stuff. They, they kinda taxing, but I mean shit, I'm kinda like, I’m like,

let me see, cuz shit, that's about ten. I got, uh shit uh, nine and a half type shit.” SIMON responded,

“Yeah, I mean shit, we'll work like I said.” (Affiant believes that LEACH was counting drug

proceeds at LEACH’S RESIDENCE and informed SIMON that he (LEACH) had $9,500 or

$10,000 available to purchase cocaine from SIMON.) Location data of TARGET TELEPHONE

2 at approximately 7:06 a.m. 24 indicated that LEACH was at LEACH’S RESIDENCE.

Additionally, location data of TARGET TELEPHONE 2 at approximately 7:53 a.m. 25 indicated

that LEACH was at LEACH’S RESIDENCE.

        57.    On November 16, 2019, at approximately 10:47 p.m., 26 location data received from

TARGET TELEPHONE 2 indicated LEACH was in the vicinity of LEACH’S RESIDENCE.


23
  According to the provider, the location of ESCOBAR’S phone had a certainty factor of 24 m at
5:31 a.m.
24
   According to the provider, the location of LEACH’S phone had a certainty factor of 27 m at
7:06 a.m.
25
   According to the provider, the location of LEACH’S phone had a certainty factor of 24 m at
7:53 a.m.
26
   According to the provider, the location of LEACH’S phone had a certainty factor of 13 m at
10:47 p.m.


                                                  31
     3:20-cr-00375-MCRI       Date Filed 07/02/20       Entry Number 16-1        Page 32 of 61




On November 16, at approximately 11:38 p.m., LEACH used TARGET TELEPHONE 2 to make

an outgoing call to 803-669-6972, a number believed to be used by an unknown female relative of

LEACH (hereinafter referred to as UF6972). During the call, LEACH stated, “I'm about to run

Hurt right here to the gas station, um, keep Reese out of the living room until we get back.”

UF6972 responded, “Ok, alright.” At approximately 11:37 p.m., 27 location data received from

TARGET TELEPHONE 2 indicated LEACH was in the vicinity of LEACH’S RESIDENCE.

(Affiant believes that LEACH called UF6972 to ask her to keep his young son “Reese” out of the

living room because LEACH and SIMMONS 28 were keeping drug trafficking materials in that

room. LEACH also informed UF6972 that he was taking SIMMONS to the gas station where

Affiant believes they had scheduled a drug transaction. LEACH informed UF6972 that they would

be returning to LEACH’S RESIDENCE afterward.)

        58.    On November 28, 2019, at approximately 7:28 p.m., LEACH used TARGET

TELEPHONE 2 during session 04032 to make an outgoing call to “Quita”. During the call, Quita

said, “Send me the address.” LEACH responded, “It’s 200 Wildwood Lane.” Quita replied, “Uh-

uh, I said send it to me, I’m not...” LEACH interrupted and said, “I don’t like texting that shit and

leaving it in phones and shit, it’s 200 Wildwood Lane.” Quita responded, “Wildwood, your mama

house? Or your grandma house?” LEACH answered, “My grandma’s house.” 29 (Affiant believes




27
   According to the provider, the location of LEACH’S phone had a certainty factor of 537 m at
11:37 p.m.
28
   According to open source credit reports, LEACH’S RESIDENCE was also the listed residence
for SIMMONS, the leader of the Rolling 60s Crips, as recently as April of 2018. However, wire
intercepts from November of 2019 indicated that SIMMONS, at a minimum, visited LEACH
regularly at LEACH’S RESIDENCE while they were conducting drug trafficking activities
together.
29
   According to SC DMV, LEACH’S RESIDENCE is also the listed residence of Roslyn
Simmons. Roslyn Simmons is believed to be the grandmother of both LEACH and SIMMONS
and LEACH lives at this location with his grandmother.
                                                 32
   3:20-cr-00375-MCRI        Date Filed 07/02/20      Entry Number 16-1        Page 33 of 61




that LEACH gave Quita the address of LEACH’S RESIDENCE, but refused to text this address

to Quita because LEACH wanted to safeguard the location of his residence from law enforcement

and competitors since he keeps drugs and the proceeds thereof at this residence.)

       59.     On February 3, 2020, Agents conducted surveillance of LEACH’S RESIDENCE.

TFO Henry Owens observed LEACH standing in the driveway of LEACH’S RESIDENCE

speaking on a cell phone. TFO Owens observed a white Cadillac sedan in the driveway of

LEACH’S RESIDENCE. As TFO drove past LEACH’S RESIDENCE, LEACH made visual

contact with TFO Owens' unmarked vehicle as if LEACH recognized TFO Owens' vehicle. TFO

Owens drove approximately a mile down Wildwood Lane and turned into a nearby neighborhood.

Soon thereafter, TFO Owens arrived at the four-way stop at Richardson Boulevard and Wildwood

Lane. While stopped, TFO Owens observed the same white Cadillac behind TFO Owens' vehicle.

TFO Owens passed by LEACH’S RESIDENCE and confirmed that the white Cadillac was no

longer in the driveway but rather appeared to be following TFO Owens.

       60.     Upon arriving at Magnolia Lane, TFO Owens turned right towards Highway 1. The

white Cadillac continued to follow TFO Owens. TFO Owens continued driving approximately

three miles. TFO Owens then turned right onto Whitehead Road. TFO Owens observed the white

Cadillac turn into the gas station at Whitehead Road and Highway 1. TFO Owens turned around

on Whitehead Road and went back to the gas station at Whitehead Road. Within approximately 45

seconds the white Cadillac departed the gas station. Soon thereafter, TFO Owens went back past

LEACH’S RESIDENCE and saw that the Cadillac was back in the driveway. Agents believe

LEACH was driving the white Cadillac and was conducting counter-surveillance on TFO Owens

at LEACH’S RESIDENCE.




                                               33
     3:20-cr-00375-MCRI      Date Filed 07/02/20     Entry Number 16-1        Page 34 of 61




        61.   On the morning of March 5, 2020, TFO Owens again conducted surveillance at

LEACH'S RESIDENCE. The same white Cadillac that conducted counter-surveillance on TFO

Owens on February 3, 2020 was located in the driveway of the LEACH'S RESIDENCE.

        62.   On April 7, 2020, Agents were again conducting surveillance at LEACH’S

RESIDENCE. At approximately 4:46 p.m., Agents observed LEACH exit LEACH’S

RESIDENCE with an object in his hand. LEACH entered a white Cadillac XTS with SC license

tag SKN466 30 (believed to be the same vehicle from paragraphs 59, 60 and 61) with the object and

departed the location. Agents followed LEACH, who drove the white Cadillac to 205 Camp Creek

Road, Elgin, SC. At approximately 5:06 p.m., Agents observed LEACH exit the vehicle and enter

the residence at that location. At approximately 5:12 p.m., Agents observed a white Nissan Titan

with SC license tag NTS916 31 pull into the driveway at 205 Camp Creek Road. At approximately

5:14 p.m., Agents observed LEACH exit 205 Camp Creek Road and retrieve a blue bag from the

white Cadillac. LEACH then handed the blue bag to the driver of the white Nissan Titan, who then

handed an object to LEACH in return. At approximately 5:15 p.m., the Nissan Titan departed the

location and LEACH returned to LEACH’S RESIDENCE.

        63.   Agents subsequently coordinated a traffic stop with RCSD on the white Nissan

Titan after the observed transaction with LEACH. During the stop, RCSD deputies observed a

handgun in the vehicle. A search of the vehicle then resulted in deputies seizing a blue bag

containing approximately $7,000 of U.S. currency in addition to the handgun. Deputies identified




30
   According to SC DMV, SKN466 is registered to a 2013 Cadillac XTS owned by Willie Edward
SIMMONS, Jr. at 200 Wildwood Lane, Lugoff, SC (LEACH’S RESIDENCE).
31
   According to SC DMV, NTS916 is registered to Christopher TAYLOR at 406 Saddletrail Road,
Columbia, SC.
                                               34
   3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1       Page 35 of 61




the driver of the vehicle as Christopher TAYLOR, who was arrested and charged with unlawful

carrying of a firearm.

       64.     Immediately following this event, RCSD narcotics investigators conducted a search

warrant on 205 Camp Creek Road on the evening of April 7, 2020. During the search, investigators

discovered approximately five ounces of cocaine, wrappers that appeared to be used for packaging

cocaine, and numerous documents related to LEACH and other co-conspirators of this

investigation. Specifically, there were bills, receipts court records, and other miscellaneous

documents that appeared to belong to Nelson ESCOBAR, Christopher MELTON, and Trinette

MELTON. LEACH was subsequently arrested and charged with trafficking cocaine. During a

post-Miranda interview immediately following these events, LEACH confirmed that he had just

bought cocaine from Taylor. Additionally, LEACH identified both BRITT and ESCOBAR as drug

dealers in the Columbia area. (Affiant believes that LEACH had brought the blue bag, which

contained money, from LEACH’S RESIDENCE to 205 Camp Creek Road. At 205 Camp Creek

Road, LEACH then gave the blue bag of money to TAYLOR in exchange for the five ounces of

cocaine that was later seized by RCSD.)

       65.     On April 29, 2020, at approximately 8:40 a.m., an Agent observed LEACH’S white

Cadillac parked in the backyard of LEACH’S RESIDENCE. The Agent also observed LEACH

walking in the driveway of LEACH’S RESIDENCE while talking on a cellular phone. Then on

June 3, 2020 and again on June 4, 2020, Agents again observed LEACH’s white Cadillac parked

in the backyard behind LEACH’S RESIDENCE.

       66.     According to pen register and toll data collected by the FBI, LEACH continued to

stay in telephonic contact with other members of the drug trafficking organization following the

termination of the Title III wiretaps on December 20, 2019. LEACH was in telephonic contact



                                              35
     3:20-cr-00375-MCRI      Date Filed 07/02/20     Entry Number 16-1        Page 36 of 61




with SIMON as recently as April 29, 2020. Additionally, as recently as May 18, 2020, BALLARD

telephonically contacted LEACH’s TARGET TELEPHONE 2. LEACH was also in telephonic

contact with both ESCOBAR and Trinette MELTON as recently as June 10, 2020.

        67.   Based on calls and other information gathered from this investigation, Affiant

believes that LEACH coordinates drug transactions and gang affiliated activities from LEACH’S

RESIDENCE. Affiant believes there are documents such as drug ledgers, currency, telephone

bills and other information corroborating intelligence intercepted over the court-authorized

interception of TARGET TELEPHONE 2.



                                ESCOBAR’S RESIDENCE
                       (49 Dovecreek, Columbia, South Carolina, 29229)

        68.   On November 29, 2019, at approximately 12:19 p.m., ESCOBAR used TARGET

TELEPHONE 4 during session 00119 to receive a call from an unknown Hispanic source of

supply who used telephone number 803-206-5075 (hereinafter referred to as HS5075). During the

call, ESCOBAR stated, “So we ain’t gonna have shit for the first right?” HS5075 responded, “Oh

yeah, I’m just waiting on you, basically.” ESCOBAR asked, “Well, you coming here cuz I got to

leave?” HS5075 answered, “Um, go ahead and just leave that shit, I’m gonna take care of

something real quick before it gets too late.” ESCOBAR stated, “Alright”. According to location

data from TARGET PHONE 4, ESCOBAR was at 49 Dovecreek (ESCOBAR’S RESIDENCE)

at approximately 12:24 p.m. 32 on November 29, 2019. (Affiant believes that ESCOBAR informed

HS5074 that he wanted more cocaine before the first of the month and that he was currently at his

ESCOBAR’S RESIDENCE where he was ready to receive the cocaine. HS5074 stated that he



32
  According to the provider, the location of ESCOBAR’S phone had a certainty factor of 19 m at
12:24 p.m.
                                               36
   3:20-cr-00375-MCRI       Date Filed 07/02/20     Entry Number 16-1      Page 37 of 61




was ready to give HS5074 the cocaine but he had to run another errand first. ESCOBAR and

HS5074 then agreed for ESCOBAR to leave the payment for HS5074’s cocaine at ESCOBAR’S

RESIDENCE.)

       69.    On December 3, 2019, at approximately 7:50 p.m., LEACH used TARGET

TELEPHONE 2 during session 04596 to make an outgoing call to ESCOBAR, who used

telephone number 803-553-3973. During the call, LEACH said, “That other boy called me and

said he needed a what-ya-call-it.” ESCOBAR responded, “I got four and a half at the crib and

other shit nephew got bro.” LEACH stated, “Alright.” (Affiant believes that ESCOBAR informed

LEACH that he had four and half ounces of cocaine available for sale that he (ESCOBAR) was

keeping at his house (ESCOBAR’S RESIDENCE) along with other narcotics he had received

from “nephew”.)

       70.    On December 4, 2019, at approximately 2:58 p.m., during session number 04694,

on TARGET TELEPHONE 2, LEACH informed ESCOBAR that he (LEACH) was “dead.”

During the same call, in session 04694, ESCOBAR informed LEACH that he was going to pick

up his daughter and then “go up there and get it.” (Based on this call and other information

gathered during this investigation, Affiant believes LEACH being “dead,” meant that he (LEACH)

was out of drugs, and ESCOBAR stating he was going to “go up there and get it,” meant he

(ESCOBAR) was going to meet his source of supply for a resupply of cocaine.)

       71.     At approximately 5:05 p.m., surveillance Agents observed ESCOBAR, wearing a

black hooded sweatshirt, exit ESCOBAR’S RESIDENCE. After exiting the residence,

ESCOBAR entered a silver Volkswagen and depart ESCOBAR’S RESIDENCE.




                                             37
     3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1        Page 38 of 61




        72.     Agents maintained surveillance on ESCOBAR until ESCOBAR arrived at

LEGACY CARIBBEAN BAR AND GRILL, at approximately 5:46 p.m. Agents observed

ESCOBAR smoke a cigarette and then enter the restaurant at that location.

        73.      At approximately 6:24 p.m., during session number 04717, on TARGET

TELEPHONE 2, LEACH made an outgoing call to ESCOBAR. During the call ESCOBAR said,

“I ain’t bring the car. 33” LEACH says, “That’s what I was calling ask you to do, instead of coming

way down there.” ESCOBAR says, “The car at the house. I will tell her to leave the key. Take a

small one. There’s two nines and a half.” LEACH said, “Okay so take a nina? Or really Don boy

say he done 2 but he say he got a play to make for a nina. So what you want me to do?” ESCOBAR

said, “Well take two then bro that’s on you. Take the two singles. Don't take the whole one…”

LEACH says, “Okay, so just take the two single ones? They ninas?” ESCOBAR said, “Yeah the

two singles is nine, the other one is half.”

        74.     Based on this surveillance, the call referenced in session 04717, and other

information gathered during this investigation, Affiant believes ESCOBAR met with his source of

supply earlier on December 4, 2019 and stored those drugs at his residence. When ESCOBAR

said, “the car at the house,” Affiant believes that ESCOBAR was telling LEACH that he had a

kilogram of cocaine (“car”) at ESCOBAR’S RESIDENCE. Affiant believes “two nines and a

half,” indicates that the kilogram was broken up into smaller quantities of cocaine, two nine-ounce

quantities and a half-kilogram quantity, equaling a total of a kilogram.

        75.    As a result of these calls, Agents established surveillance of LEACH on December

5, 2019. At approximately 3:21 p.m., on December 5, 2019, during session 04772, on TARGET




33
  Affiant believes, based upon Title III interceptions in this investigation, that this organization
uses the word “car” to refer to a kilogram of cocaine.
                                                38
   3:20-cr-00375-MCRI       Date Filed 07/02/20      Entry Number 16-1        Page 39 of 61




TELEPHONE 2, LEACH informed ESCOBAR that he was going to “pull up on Auntie.”

LEACH inquired if “Auntie” was at work and ESCOBAR confirmed that “Auntie” was at work.

Based on this and previous calls, Affiant believes that ESCOBAR told LEACH to go to Gunter’s,

a/k/a “Auntie’s” (ESCOBAR’s wife) place of business to pick up the cocaine.

       76.    At approximately 3:33 p.m., on December 5, 2019, Agents observed LEACH'S

Chevy Tahoe at Providence Family Medicine, 105 Professional Park Road, Columbia, SC. Agents

observed LEACH enter the driver's side compartments of a Chevy Malibu, in the parking lot of

Providence Family Medicine. LEACH exited the Chevy Malibu and Agents observed a bulge in

LEACH'S pockets. Soon thereafter, Agents observed LEACH return to his Chevy Tahoe and

depart the Providence Family Medicine parking lot.

       77.    At approximately 3:35 p.m., during session 04775, on TARGET TELEPHONE

2, LEACH informed ESCOBAR that he would “take the two little ones” and that he “left the big

one in there.” ESCOBAR confirmed that this is what he wanted LEACH to do.

       78.    On February 25, 2020, TFO Owens conducted surveillance on ESCOBAR’S

RESIDENCE. At that residence, TFO Owens observed the 2011 Chevy Malibu, previously used

by ESCOBAR and LEACH for a kilogram transaction, parked in the driveway of the residence

(see paragraph 76). Soon thereafter, TFO Owens observed ESCOBAR driving the same Chevy

Malibu in vicinity of Summit Parkway, in Columbia, South Carolina. TFO Owens followed

ESCOBAR to North Springs Elementary School. ESCOBAR has been observed going to North

Springs Elementary School regularly during prior surveillance operations. On March 9, 2020,

Agents again observed ESCOBAR’s 2011 Chevy Malibu parked in the driveway of ESCOBAR’S

RESIDENCE.




                                             39
   3:20-cr-00375-MCRI        Date Filed 07/02/20      Entry Number 16-1        Page 40 of 61




       79.     On April 28, 2020, at approximately 11:00 a.m., and again on April 29, 2020, at

10:40 a.m., Agents observed ESCOBAR’S champagne in color Chevy Malibu, in the driveway of

ESCOBAR’S RESIDENCE. Likewise, on May 27, 2020 at approximately 9:27 a.m., Agents

again observed ESCOBAR’s Chevy Malibu parked in the driveway at ESCOBAR’S

RESIDENCE.

       80.     According to pen register and toll data collected by the FBI, ESCOBAR continued

to stay in telephonic contact with other members of the drug trafficking organization following the

termination of the Title III wiretaps on December 20, 2019. For a review of ESCOBAR’s recent

telephonic activity see paragraph 48.

       81.     Based on intercepted calls and other information gathered during this investigation,

Affiant believes that ESCOBAR’S RESIDENCE is the residence and primary stash location for

ESCOBAR. Affiant also believes that ESCOBAR has documents such as drug ledgers, currency,

telephone bills and other information corroborating intelligence intercepted over the court

authorized interception of TARGET TELEPHONE 2, TARGET TELEPHONE 4 and

TARGET TELEPHONE 5, located inside ESCOBAR’S RESIDENCE.



                                      SIMON’S RESIDENCE
                      (101 Stoneybridge Road, Columbia, South Carolina, 29223)


       82.     On December 3, 2019, Agents conducted surveillance of Devonte SIMON and

Christopher MELTON, following information received via the court authorized wire intercept

of TARGET TELEPHONE 3. Information was received on TARGET TELEPHONE 3, during

session number 00898 which indicated that SIMON was going to supply MELTON with

approximately nine ounces of cocaine. At approximately 10:05 a.m., during the interception of



                                                40
     3:20-cr-00375-MCRI     Date Filed 07/02/20     Entry Number 16-1       Page 41 of 61




TARGET TELEPHONE 3, SIMON informed MELTON that SIMON only had “one 9” left and

notified MELTON, “I got you.” (Based on this call and other information gathered during this

investigation, Affiant believes that when SIMON said “one 9,” he was letting MELTON know that

he had 9 ounces of cocaine remaining out of SIMON’S current supply. Affiant also believes that

when SIMON told MELTON, “I got you,” SIMON confirmed that the last 9 ounces of cocaine

was reserved for MELTON.)

        83.    On December 3, 2019, at approximately 5:36 p.m., MELTON contacted SIMON

on TARGET TELEPHONE 3 to coordinate a cocaine transaction.

        84.    At approximately 5:45 p.m., Agents observed SIMON driving a grey Chevy

Colorado bearing SC license plate NPM261 34 on Woodberry Road, West Columbia, South

Carolina. Agents conducted surveillance of SIMON's vehicle from Woodberry Road to SIMON’S

RESIDENCE. Agents observed SIMON enter SIMON’S RESIDENCE for a brief period of

time. SIMON returned to his vehicle at approximately 6:34 p.m. Soon thereafter, Agents observed

SIMON exit his vehicle and walk to a white shed located near SIMON’S RESIDENCE. At

approximately 6:42 p.m., Agents observed SIMON enter his grey Chevy Colorado and depart

SIMON’S RESIDENCE.

        85.    At approximately 6:54 p.m., during session 01009, on TARGET TELEPHONE

3, MELTON contacted SIMON and coordinated a meeting at the “Cheap Way.” During the

telephone call, SIMON told MELTON he was giving him “some more.” (Based on this call and

other information gathered during this investigation, Affiant believes the meeting location was

changed to the Cheap Way gas station, and when SIMON informed MELTON he was giving




34
  According to the SC DMV, SC license plate NPM261 is registered to a 2006 Chevy Colorado,
owned by Devonte Jabar SIMON, at 3951 Webb Court, Columbia, South Carolina, 29204.
                                              41
   3:20-cr-00375-MCRI          Date Filed 07/02/20       Entry Number 16-1         Page 42 of 61




MELTON “some more,” Affiant believes SIMON was telling MELTON he had more cocaine to

give MELTON.)

       86.      At approximately 6:56 p.m., Agents maintained surveillance of SIMON in his

Chevy Colorado from Standish Street to the Cheap Way Gas Station, 5400 Farrow Road,

Columbia, SC. While at the Cheap Way, Agents observed SIMON briefly meet with

MELTON. Following the meeting between SIMON and MELTON, SIMON's vehicle and

MELTON's vehicle departed the Cheap Way in separate directions.

       87.      At approximately 7:00 p.m., during session 02691, on TARGET TELEPHONE

5, MELTON informed a female named Stephanie that he (MELTON), “just got the candy,” and

that MELTON was going to “go get everything together now.” (Based on this call and other

information gathered during this investigation, Affiant believes “just got the candy,” meant

MELTON had just received the cocaine from SIMON, which SIMON had brought directly from

SIMON’S RESIDENCE. Additionally, when MELTON stated “go get everything together now,”

he was informing the female that he (MELTON) was going to prepare the cocaine for distribution.)

       88.     On December 14, 2019, at approximately 9:07 a.m., SIMON utilized TARGET

TELEPHONE 3, during session number 02217, to receive an incoming telephone call from

telephone number 803-888-9392, utilized by an Unknown Male (herein referred to as UM9392).

During the telephone call SIMON said, “What you need?” UM9392 said, “I don’t need but three

bro, I need three cause Main about to give up, that's two, and I got a one, I got a one play.” SIMON

responded, “Alright I'm a have to get it, I got, I got two half and a quarter at the house over there.”

(Based on this call and other information gathered during this investigation, Affiant believes

SIMON coordinated a drug transaction for approximately 3 ounces of cocaine for UM9392.

Affiant also believes that when SIMON said, “Alright I'm a have to get it, I got, I got two half and



                                                  42
     3:20-cr-00375-MCRI      Date Filed 07/02/20     Entry Number 16-1       Page 43 of 61




a quarter at the house over there,” he was saying that he (SIMON) had approximately three ounces

of cocaine at SIMON’S RESIDENCE which he would pick up and provide to UM9392.)

        89.    On December 18, 2019, Agents conducted surveillance of SIMON related to

intercepted location data over the court authorized interception of TARGET TELEPHONE 3.

        90.    On December 18, 2019, at approximately 3:30 p.m., Agents established

surveillance on SIMON’S RESIDENCE. RCSD Investigator Drayton Raven observed a red Ford

Focus in the driveway of SIMON’S RESIDENCE.

        91.    At approximately 4:00 p.m., location data indicated that TARGET TELEPHONE

3 (SIMON’s phone) was in the vicinity of Decker Boulevard and Omega Drive, Columbia, SC.

Agents knew that Lucius Allen, one of SIMON's cocaine associates, lived in that area, and set up

surveillance in that area.

        92.     At approximately 4:03 p.m., RCSD Investigator John Lutz observed the same red

Ford Focus, earlier observed at SIMON’S RESIDENCE, departing the driveway of 1111 Percival

Road. Investigator Brunson observed the red Ford Focus bearing SC license plate RTG879. 35

        93.    At approximately 4:16 p.m., Investigator Lutz observed SIMON in the red Ford

Focus on Rabon Road heading toward Stoneybridge Road. At approximately 4:20 p.m.,

Investigator Raven observed the Ford Focus at SIMON’S RESIDENCE. (Based on this

surveillance, and other information gathered during this investigation, Affiant believes SIMON

departed SIMON’S RESIDENCE and drove to Allen’s residence to either sell drugs to or collect

proceeds thereof from Allen.)




35
   According to the SC DMV, SC license plate RTG879 is registered to a 2008 Ford Focus
belonging to Jasmine Chantal Moore, at 5225 Clemson Avenue, Apartment 105, Columbia, South
Carolina, 29206-3045. Agents have not yet identified any further connections between SIMON
and Moore.
                                              43
     3:20-cr-00375-MCRI     Date Filed 07/02/20     Entry Number 16-1      Page 44 of 61




        94.    On March 5, 2020, TFO Owens conducted surveillance at SIMON’S

RESIDENCE. TFO Owens observed the same red Ford Focus in which Agents had observed

SIMON driving (see previous paragraph) parked in the driveway of SIMON’S RESIDENCE.

        95.    On April 15, 2020, FBI Special Agent Joshua Loomis observed a black 2016 Chevy

Silverado 36 parked at SIMON’S RESIDENCE. Agents had previously identified this as SIMON’s

vehicle and had observed him make drug transactions utilizing this vehicle during previous

surveillance operations. On April 29, 2020, at approximately 7:30 a.m., Agents again observed

SIMON’S black Chevy Silverado backed into the driveway of SIMON’S RESIDENCE.

        96.    On May 27, 2020 at approximately 1:00 p.m., Agents again observed SIMON’s

black Chevy Silverado at this location as it was backing out of the driveway of SIMON’S

RESIDENCE.

        97.    According to pen register data collected by the FBI, SIMON continued to stay in

telephonic contact with other members of the drug trafficking organization, specifically

Christopher MELTON, following the termination of the Title III wiretaps on December 20, 2019.

As recently as April 10, 2020, SIMON was in telephonic contact with MELTON. Additionally,

SIMON was in telephonic contact with a telephone number used by LEACH as recently as April

29, 2020. SIMON also stayed in telephonic contact with Laniqua Oliver as recently as May 1,

2020. During the wiretap investigation, on December 2, 2019, SIMON was intercepted asking

Oliver to transport and store $25,000 for him in order to safeguard the money from law

enforcement.




36
  According to the SC DMV, a 2016 Chevy Silverado with SC license plate WQ0362B is
registered to SIMON at 101 Stoneybridge Road, Columbia, South Carolina, 29223 (SIMON’S
RESIDENCE).


                                              44
   3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1       Page 45 of 61




       98.    Affiant believes based on intercepted calls and information received from this

investigation and on training and experience that SIMON’S RESIDENCE is the primary stash

location for SIMON’S drug trafficking activities. Based on calls and other information gathered

from this investigation, I also believe that SIMON has documents such as drug ledgers, currency,

telephone bills and other information corroborating intelligence intercepted over the court-

authorized interception of TARGET TELEPHONE 3, TARGET TELEPHONE 2 and

TARGET TELEPHONE 5 located at SIMON’S RESIDENCE.



                                       LLOYD’S RESIDENCE
                         (4 Pinecroft Court, Columbia, South Carolina, 29229)

       99.    On October 31, 2019, at approximately 2:34 p.m., during session number 00046

(pen data received during session 00045), BRITT utilized TARGET TELEPHONE 1 to place a

call to Tommy Novack LLOYD to coordinate a drug transaction. During the call, BRITT said,

“Where you at?” LLOYD said, “I'm ready.” BRITT asked, “Which way you (unintelligible audio)

talking about?” LLOYD said, “Eighteen.” (Affiant believes that BRITT utilized TARGET

TELEPHONE 1 to coordinate a drug transaction for approximately 18 ounces of cocaine at

LLOYD’S RESIDENCE.)

       100.   On November 18, 2019, as a result of intercepted calls, Agents established

surveillance on BRITT. At approximately 1:51 p.m., during session number 00225, Agents

intercepted a call indicating that BRITT was prepared to supply LLOYD with approximately 18

ounces of cocaine. During the phone call LLOYD said, “Yo.” BRITT said, “What's going on

Unk, you at the house?” LLOYD said, “Yeah I'm here.” BRITT said, “Alright I'm gonna be

around there in a minute.” LLOYD replied, “Alright.” (Affiant believes that BRITT utilized

TARGET TELEPHONE 1 to coordinate a drug transaction at LLOYD’S RESIDENCE).

                                              45
     3:20-cr-00375-MCRI       Date Filed 07/02/20       Entry Number 16-1        Page 46 of 61




        101.    At approximately 1:54 p.m., surveillance units observed BRITT departing his

neighborhood, driving a burgundy Porsche bearing SC license plate QSY844. The burgundy

Porsche BRITT was observed operating is a known vehicle utilized by BRITT and has been

observed on multiple surveillance operations.

        102.   At approximately 2:03 p.m., Investigator Lutz observed BRITT arrive at

LLOYD’S RESIDENCE and enter. BRITT remained in LLOYD’S RESIDENCE for a brief

period of time and then left. As BRITT exited the residence, Investigator Lutz observed BRITT

check his surroundings and then conceal an object under his jacket.

        103.    At approximately 2:25 p.m., shortly after BRITT departed LLOYD’S

RESIDENCE, the RCSD conducted a traffic stop on BRITT. During a search of the vehicle,

deputies located and seized approximately $15,500.

        104.   While the RCSD conducted the traffic stop, Investigator Lutz maintained

surveillance on LLOYD’S RESIDENCE. At approximately 3:36 p.m., Investigator Lutz

observed a black Dodge Challenger bearing SC license plate NVR106 37 departing LLOYD’S

RESIDENCE.

        105.   Affiant knows that $15,500 is the approximate street value 38 for 18 ounces of

cocaine. Therefore, based on the information received over the court authorized wire interception

of TARGET TELEPHONE 1, during session 00225, Affiant believes that BRITT sold LLOYD

approximately 18 ounces of cocaine on November 18, 2019. Affiant also believes based on this




37
   According to the SC DMV, the 2018 Dodge Challenger bearing SC license plate NVR106 is
registered to Tommy Novack LLOYD, at 1823 Inglewood Drive, Columbia, South Carolina.
38
   Street prices are the current trends regarding quantities and prices for controlled substances for
drug dealers and drug users.
                                                 46
   3:20-cr-00375-MCRI           Date Filed 07/02/20      Entry Number 16-1         Page 47 of 61




information that LLOYD utilizes LLOYD’S RESIDENCE as a stash location for his illicit

controlled substances.

       106.       On February 25, 2020, TFO Owens conducted surveillance of LLOYD’S

RESIDENCE. Upon passing LLOYD’S RESIDENCE, TFO Owens observed the same black

Dodge Challenger registered to LLOYD (see paragraph 104) parked in the open garage of

LLOYD’S RESIDENCE. On April 30, 2020, TFO Owens and Affiant again conducted

surveillance of LLOYD’S RESIDENCE. Upon passing LLOYD’S RESIDENCE, TFO Owens

and Affiant observed the same black Dodge Challenger registered to LLOYD parked in the open

garage of LLOYD’S RESIDENCE. Lastly, on June 3, 2020, Agents again observed LLOYD’s

Dodge Challenger parked in the open garage of LLOYD’S RESIDENCE.

       107.       According to pen register and toll data collected by the FBI, LLOYD continued to

stay in telephonic contact BRITT until January 3, 2020 when Agents’ pen register and trap trace

device on BRITT’s phone was terminated. However, newly collected pen register and trap and

trace data from LLOYD’s phone showed that LLOYD was in regular contact with a phone number

belonging to Danielle Daney as recently as June 10, 2020. According to SC DMV, Daney’s listed

residence is LLOYD’S RESIDENCE. It is believed she is a girlfriend of LLOYD and LLOYD

utilizes their residence for his drug trafficking activities. Agents do not believe BRITT is still using

TARGET TELEPHONE 1 so it is unknown whether LLOYD and BRITT are still in contact

telephonically.

       108.       Based on calls and other information gathered from this investigation, Affiant

believes that LLOYD has documents such as drug ledgers, currency, telephone bills and other

information corroborating intelligence intercepted over the court authorized interception of

TARGET TELEPHONE 1, located at LLOYD’S RESIDENCE.



                                                  47
     3:20-cr-00375-MCRI       Date Filed 07/02/20    Entry Number 16-1      Page 48 of 61




                                       BALLARD’S RESIDENCE
               (511 Alcott Drive, Apartment 16-A, Columbia, South Carolina, 29229)

        109.    At approximately 7:49 p.m. on November 19, 2019, during session 03211 on

TARGET TELEPHONE 2, LEACH made an outgoing call to BALLARD. During the call,

LEACH asked, “You at the house?” BALLARD responded, “Yeah, I’m at the house.” LEACH

asked, “You could uh, get the uh, same weight as before?” BALLARD answered, “Yeah, yeah,

yeah, you know I got you.” Later during the call, LEACH stated, “Alright, I’m on the way.” Then

at approximately 8:56 p.m., during session 03219 on TARGET TELEPHONE 2, LEACH sent a

text message to Christopher MELTON, which read, “Leavin Dave (BALLARD)”. According to

location data from TARGET TELEPHONE 2, LEACH was in vicinity of 511 Alcott Drive,

Apartment 16-A (BALLARD’S RESIDENCE) at approximately 9:08 p.m. 39 (Affiant believes

that LEACH went to BALLARD’S RESIDENCE to deliver a previously agreed upon quantity

of cocaine to BALLARD. As LEACH was leaving BALLARD’S RESIDENCE, he sent a text

message to MELTON, who stored LEACH’S narcotics, to inform MELTON that he had just

completed the drug transaction with BALLARD.)

        110.    At approximately 3:49 p.m. on December 13, 2019, during session number 05632,

on TARGET TELEPHONE 2, LEACH received an incoming call from BALLARD. During the

call, LEACH said, “What you got going on?” BALLARD responded, “I ain’t doing shit, just

cooling. What you know good?” LEACH stated, “Man, you know everything everything on my

end baby boy.” Later during the call, LEACH stated, “I’m about to jump on the road, what do I

need to do?” BALLARD said, “Uh, still one of them.” LEACH said, “Alright bet, I got you.”

According to location data from TARGET TELEPHONE 2, LEACH was in vicinity of



39
   According to the provider, the location of LEACH’S phone had a certainty factor of
approximately 9 meters at 9.08 p.m.
                                               48
     3:20-cr-00375-MCRI     Date Filed 07/02/20     Entry Number 16-1       Page 49 of 61




BALLARD’S RESIDENCE at approximately 5:44 p.m. 40 (Affiant believes that LEACH and

BALLARD coordinated the sale of one ounce of cocaine which LEACH later delivered to

BALLARD’S RESIDENCE.)

        111.   On February 18, 2020, RCSD narcotics investigators were conducting surveillance

at BALLARD’S RESIDENCE where they observed a silver Toyota Camry bearing SC license

plate QSY814 41, a vehicle known to be used by BALLARD, which was parked adjacent to the

residence. At approximately 1:13 p.m., investigators observed an unknown black male arrive in a

gold Mercury Montego and park adjacent to the residence. The unknown black male exited the

vehicle, knocked on the door at BALLARD’S RESIDENCE and then entered the apartment.

Approximately one minute later, the same black male exited BALLARD’S RESIDENCE and

departed the location in the Mercury Montego. At approximately 1:37 p.m., a red Ford Ranger

truck arrived and parked adjacent to the residence. An unknown black male exited the passenger

side of the vehicle and knocked on the door of BALLARD’S RESIDENCE. Moments later, the

same black male exited BALLARD’S RESIDENCE and departed in the Ford Ranger. At 1:55

p.m., investigators observed the driver of a silver Chevy Tahoe arrive and depart from

BALLARD’S RESIDENCE within a matter of minutes. (Affiant believes that BALLARD was

conducting drug transactions with the visitors that were rapidly coming and going from his

residence.)

        112.   On February 24, 2020, at approximately 2:10 p.m., RCSD investigators again

observed BALLARD’S silver Toyota Camry parked near BALLARD’S RESIDENCE. At



40
    According to the provider, the location of LEACH’S phone had a certainty factor of
approximately 31 meters at 5:44 p.m.
41
   According to the SC DMV, SC license plate QSY815 is registered to a 2003 Toyota Camry,
owned by David Lanard BALLARD, at 204 Redwood Court Columbia, South Carolina, 29223.

                                              49
     3:20-cr-00375-MCRI       Date Filed 07/02/20     Entry Number 16-1        Page 50 of 61




approximately 2:16 p.m., investigators observed an unknown male enter BALLARD’S

RESIDENCE and then exit several minutes later. At approximately 3:02 p.m., investigator’s

observed BALLARD exit BALLARD’S RESIDENCE, enter his silver Toyota Camry, and then

depart the location. On March 3, 2020, at approximately 12:50 p.m., investigators again observed

BALLARD’S Toyota Camry at BALLARD’S RESIDENCE. At approximately 1:13 p.m.,

investigators again observed foot traffic of individuals coming and going from BALLARD’S

RESIDENCE. At approximately 1:34 p.m., investigators observed BALLARD depart the location

in his silver Toyota Camry.

        113.   On March 4, 2020, Agents met with a RCSD confidential human source

(hereinafter referred to as Source 4 42) to conduct an interview. During the interview, Source 4

identified BALLARD as a drug dealer who cooks large quantities of crack cocaine and then sells

them out of his residence. Source 4 then identified BALLARD’S RESIDENCE as the location

where BALLARD cooks and sells his crack cocaine. Source 4 stated that he/she had observed

BALLARD cooking crack cocaine at this location on at least five different occasions and within

the last six months, Source 4 had seen BALLARD cooking as much as 1/8th of a kilogram of

cocaine at one time.




42
   Source 4 was arrested in August 2018 for Assault and Battery 2nd Degree and cooperated in the
hopes of getting law enforcement assistance for that charge. Source 4 was also cooperating in order
to receive financial benefits. In late June 2019, Source 4 was arrested on a new charge of Assault
and Battery 3rd Degree. Both pending assault charges were dismissed and Source 4 is still currently
working as a RCSD Narcotics Confidential Source. Source 4 also has had previous arrests related
to drug charges, assault, and theft. Agents spoke with the Richland County Solicitor about Source
4’s pending Assault and Battery charge from August of 2018 and informed the Solicitor of Source
4’s cooperation with law enforcement. The Solicitor informed Affiant that this charge would have
been dismissed even without Source 4’s cooperation. Affiant is not aware of any consideration
given for Source 4’s June 2019 Assault and Battery charge dismissal. Affiant has been able to
corroborate Source 4’s information, and that information has proven to be credible.
                                                50
     3:20-cr-00375-MCRI       Date Filed 07/02/20     Entry Number 16-1        Page 51 of 61




        114.    On March 5, 2020, RCSD investigators utilized Source 4 to make a controlled drug

purchase of crack cocaine from BALLARD at BALLARD’S RESIDENCE. Investigator’s

provided Source 4 with $100 and then observed Source 4 enter BALLARD’S RESIDENCE and

later exit the residence with approximately $100 worth of crack cocaine. On March 11, 2020,

investigators again utilized Source 4 to make a controlled drug purchase from BALLARD at

BALLARD’S RESIDENCE. On this occasion, investigators provided Source 4 with $150 and

then observed Source 4 enter BALLARD’S RESIDENCE and exit with approximately $150

worth of crack cocaine. Both controlled purchases were field tested by RCSD investigators and

tested positive for crack cocaine.

        115.    On May 1, 2020, at approximately 10:15 a.m., FBI TFO Emmanuel Dejesus

observed BALLARD’s Toyota Camry (reference paragraph 111) parked next to BALLARD’S

RESIDENCE. Again, on May 27, 2020, at approximately 12:07 p.m., Agents again observed

BALLARD’s Toyota Camry parked adjacent to this location.

        116.    According to pen register data collected by the FBI, BALLARD continued to stay

in telephonic contact with other members of the drug trafficking organization following the

termination of the Title III wiretaps on December 20, 2019. Specifically, BALLARD was in

continual telephonic contact with Eddie Harrison, Jr. as recently as May 26, 2020. 43 Additionally,

as recently as May 18, 2020, BALLARD telephonically contacted LEACH’s TARGET

TELEPHONE 2. BALLARD has also been in telephonic contact with MELTON as recently as

May 16, 2020.




43
  Harrison had been identified during the Title III investigation and was intercepted discussing
the receipt of ounce quantities of cocaine from BRITT. After identifying Harrison as a street-level
cocaine dealer and associate of BRITT, Agents conducted several controlled purchases of cocaine
and crack cocaine from Harrison as recently as March 4, 2020.
                                                51
   3:20-cr-00375-MCRI         Date Filed 07/02/20       Entry Number 16-1         Page 52 of 61




       117.    Based on calls and other information gathered from this investigation, Affiant

believes that BALLARD has documents such as drug ledgers, currency, telephone bills and other

information corroborating intelligence intercepted over the court authorized interception of

TARGET TELEPHONE 2, located at BALLARD’S RESIDENCE.

                                          CONCLUSION

       118.    Based upon the foregoing, I request that this Court issue the proposed search

warrants, pursuant to Federal Rule of Criminal Procedure 41, to allow the search of the listed

properties, more particularly described in Attachment A, including residences, garages, exterior

properties, sheds and outbuildings, and the seizure of the items described in Attachment B. Based

on the above statements, Affiant believes there is probable cause to find that violations of Title 21,

United States Code, and Section 846 occurred, and that evidence of such violations (described in

Attachment B) will be found in the residences, garages, exterior properties, sheds and outbuildings

of the properties.

       119.    Due to the logistics involved with multiple search warrants at different locations

being executed simultaneously, the government requests that the Court authorize execution of the

warrants to occur at any time, day or night.

       120.    Further, with regard to LEGACY CARIBBEAN BAR AND GRILL, LEACH’S

RESIDENCE,           ESCOBAR’S       RESIDENCE,         SIMON’S        RESIDENCE,         LLOYD’S

RESIDENCE, and BALLARD’S RESIDENCE permission is sought to allow the Federal

Bureau of Investigation to obtain the assistance of Federal, State or local law enforcement

authorities, in executing the search of the properties described in Attachment A. Permission is

also sought to allow these parties to seize items identified in Attachment B as well as to take

photographs or video of any location, item, or individual at the search site, use water and electrical


                                                 52
   3:20-cr-00375-MCRI       Date Filed 07/02/20   Entry Number 16-1       Page 53 of 61




power at search site, to set up necessary equipment, and to establish safety perimeters as

government Agents deem necessary to accomplish the search.

        This affidavit has been reviewed by AUSA Brandon Hinton.



                                                     Respectfully submitted,




                                                     Special Agent Christian L. Cavaliere
                                                     Drug Enforcement Administration




Sworn this 18th day of June, 2020




                                            53
   3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1       Page 54 of 61




                                      ATTACHMENT A

                                    Property to be searched

              Kitchen Manager’s Office at 215 ONeil Court, Columbia SC 29223

                             TARGET SEARCH LOCATION-A

Kitchen Manager’s Office at Legacy Caribbean Bar and Grill located at 215 ONeil Court,
Columbia, South Carolina is an office inside a business with grey in color siding and a blue in
color roof. The building is located off of Parklane Road. TARGET SEARCH LOCATION-A
is listed under Richland County GIS parcel # R17005-01-07, legal description:
333.4x338.1x273.3x301.2, #SU, #PR S-113,52-3920, W/S. The search will ONLY include the
kitchen manager’s office inside the business’s building.




                                              54
   3:20-cr-00375-MCRI        Date Filed 07/02/20     Entry Number 16-1        Page 55 of 61




                                    Property to be searched

                            200 Wildwood Lane, Lugoff, SC 29078

                             TARGET SEARCH LOCATION-B

200 Wildwood Lane, Lugoff, SC is a residence that is two story with white in color siding, tan in
color shutters, white in color trim and white in color columns. The house is located on Wildwood
Lane between Richardson Blvd. and State Rd. S-28-733. TARGET SEARCH LOCATION-B
is listed under Kershaw County GIS parcel # 295-20-00-006-S58, legal description: James Ward
Subdivision Lot 6. The search will include the residence, the lot, all outbuildings and all
vehicles parked on the property.




                                               55
   3:20-cr-00375-MCRI         Date Filed 07/02/20      Entry Number 16-1        Page 56 of 61




                                     Property to be searched

                               49 Dovecreek, Columbia, SC 29229

                              TARGET SEARCH LOCATION-C

49 Dovecreek, Columbia, SC is a residence that is one story with red in color brick siding as well
as cream in color siding near the roof, with white in color trim, white in color garage door, green
in color shutters, green in color front door. House number is gold in color located on the front
door. The house is located at the end of Dovecreek. TARGET SEARCH LOCATION-C is
listed under Richland County parcel # R23105-09-19, legal description: Lot 60, 75x127x75x127.
#SU Stone Chapel Village at the Summit Phase I. The search will include the residence, the lot,
all outbuildings and all vehicles parked on the property.




                                                56
   3:20-cr-00375-MCRI         Date Filed 07/02/20       Entry Number 16-1         Page 57 of 61




                                      Property to be searched

                          101 Stoneybridge Road, Columbia, SC 29223

                              TARGET SEARCH LOCATION-D

101 Stoneybridge Road, Columbia, SC is a residence that is one story with red in color bricks
around the foundation, yellow in color siding, with white in color trim, white in color railings
with red in color brick steps, light blue in color front door and a silver in color chain link fence
around the back of the property. The house is located on Stoneybridge between William Hardin
Rd. and Folkstone Rd.. TARGET SEARCH LOCATION-D is listed under Richland County
GIS parcel # R17213-06-05, legal description: Lot 11 BLK E, 85x124.7x85x135.7, #SU
Folkstone, PR# Y-436. The search will include the residence, the lot, all outbuildings and all
vehicles parked on the property.




                                                 57
   3:20-cr-00375-MCRI        Date Filed 07/02/20      Entry Number 16-1        Page 58 of 61




                                     Property to be searched

                             4 Pinecroft Court, Columbia, SC 29229

                              TARGET SEARCH LOCATION-E

4 Pinecroft Court, Columbia, SC is a residence that is two story with grey in color siding, white
in color trim, white in color garage door, white in color column with a grey in color front door,
house number is dark in color located on the front column near the front door. The house is
located at the end of Pinecroft Court off of Summit Ridge Circle. TARGET SEARCH
LOCATION-E is listed under Richland County GIS parcel # R23111-01-25, legal description:
Lot 72, 41.1x123.6x181.8x38.5x190.8. The search will include the residence, the lot, all
outbuildings and all vehicles parked on the property.




                                                58
   3:20-cr-00375-MCRI         Date Filed 07/02/20      Entry Number 16-1        Page 59 of 61




                                     Property to be searched

                511 Alcott Drive Building 16 Apartment A, Columbia, SC 29203

                              TARGET SEARCH LOCATION-F

The premise to be searched has a physical address of 511 Alcott Drive which is the Willow Run
Apartments. The specific apartment to be searched is apartment 16-A. Building 16 is a two story
brick building trimmed with tan vinyl siding. The number 16 is clearly displaced on the front left
side of the building. Apartment 16-A is the first door on the bottom left if you enter the breezeway
from the parking lot beside building 13. The letter A is clearly displayed by the front door which
opens inward. If you are traveling on Fairfield Road, turn onto Winmet Drive. Continue down
Winmet until it starts to curve to the right into Willow Run Apartments. Turn right into the parking
area by buildings 13 and 14. Drive straight back and building 16 will be located on the left.
Apartment 16-A is the bottom left apartment after entering the breezeway.




                                                59
   3:20-cr-00375-MCRI          Date Filed 07/02/20       Entry Number 16-1         Page 60 of 61




                                        ATTACHMENT B

                                   PROPERTY TO BE SEIZED


1. Books, records, receipts, notes, ledgers and other papers relating to the cost of, and profits from,
transporting, ordering, purchasing and distribution of controlled substances, in particular, cocaine
and/or crack cocaine and other Controlled Dangerous Substances or other criminal activity;


2. Papers, tickets, notes, receipts and other items relating to domestic and international travel;


3. Books, records, invoices, receipts, records of real estate transactions, bank statements and
related records, passbooks, money drafts, letters of credit, money orders, bank drafts, and cashier’s
checks, bank checks, safe deposit box keys, money wrappers, and other items evidencing the
obtaining, secreting, transfer and/or concealment of assets and the obtaining, secreting, transfer,
concealment and/or expenditure of money. Any safes, or safe deposit boxes contained within the
residence, which might contain such books, records, or other items;


4. Electronic equipment, such as computers, telex machines, facsimile machines, currency
counting machines, telephone answering machines and related manuals used to generate, transfer,
count, record and/or store the information described in items 1, 2, 3 and 4 of this exhibit, and any
data contained therein;


5. Cellular telephones and pagers, to include the chargers, and the data contained therein;


6. United States currency, precious metals, jewelry and financial instruments, including stocks
and bonds;


7. Photographs, including still photos, negatives, video tapes, DVD's, CD's, films, undeveloped
film and the contents therein, slides; in particular, photographs of co-conspirators of assets,
firearms, and/or controlled dangerous substances;



                                                  60
   3:20-cr-00375-MCRI           Date Filed 07/02/20      Entry Number 16-1         Page 61 of 61




8. Address and/or telephone books, rolodex indices and any papers reflecting names, addresses,
telephone numbers, pager numbers, fax numbers and/or telex numbers of conspirators, sources of
supply, customers, financial institutions, and other individuals or businesses with whom a financial
relationship exists;


9. Indicia of occupancy, residency, rental and/or ownership of the premises described herein;
including, but not limited to, utility and telephone bills, cancelled envelopes, rental, purchase or
lease agreements, keys, etc.;


10. Firearms and ammunition, including, but not limited to, pistols, revolvers, rifles, shotguns,
machine guns and other weapons, holsters, bullet proof vests, and any records or items pertaining
to firearms and ammunition;


All of the above being fruits, instrumentalities, and evidence of violations of Title 21, United States
Code, Section 846.




                                                  61
